 


109 HR 2650 IH: Patient Protection Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2650 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Norwood introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act, the Employee Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986 to protect consumers in managed care plans and other health coverage. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Patient Protection Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Improving managed care 
Subtitle A—Utilization review; claims; and internal and external appeals 
Sec. 101. Utilization review activities 
Sec. 102. Procedures for initial claims for benefits and prior authorization determinations 
Sec. 103. Internal appeals of claims denials 
Sec. 104. Independent external appeals procedures 
Sec. 105. Health care consumer assistance fund 
Subtitle B—Access to care 
Sec. 111. Consumer choice option 
Sec. 112. Choice of health care professional 
Sec. 113. Access to emergency care 
Sec. 114. Timely access to specialists 
Sec. 115. Patient access to obstetrical and gynecological care 
Sec. 116. Access to pediatric care 
Sec. 117. Continuity of care 
Sec. 118. Access to needed prescription drugs 
Sec. 119. Coverage for individuals participating in approved clinical trials 
Sec. 120. Required coverage for minimum hospital stay for mastectomies and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations 
Subtitle C—Access to information 
Sec. 121. Patient access to information 
Subtitle D—Protecting the doctor-patient relationship 
Sec. 131. Prohibition of interference with certain medical communications 
Sec. 132. Prohibition of discrimination against providers based on licensure 
Sec. 133. Prohibition against improper incentive arrangements 
Sec. 134. Payment of claims 
Sec. 135. Protection for patient advocacy 
Subtitle E—Definitions 
Sec. 151. Definitions 
Sec. 152. Preemption; State flexibility; construction 
Sec. 153. Exclusions 
Sec. 154. Treatment of excepted benefits 
Sec. 155. Regulations 
Sec. 156. Incorporation into plan or coverage documents 
Sec. 157. Preservation of protections 
Title II—Application of quality care standards to group health plans and health insurance coverage under the Public Health Service Act 
Sec. 201. Application to group health plans and group health insurance coverage 
Sec. 202. Application to individual health insurance coverage 
Sec. 203. Cooperation between Federal and State authorities 
Title III—Application of patient protection standards to Federal health insurance programs 
Sec. 301. Application of patient protection standards to Federal health insurance programs 
Title IV—Amendments to the Employee Retirement Income Security Act of 1974 
Sec. 401. Application of patient protection standards to group health plans and group health insurance coverage under the Employee Retirement Income Security Act of 1974 
Sec. 402. Cooperation between Federal and State authorities 
Sec. 403. Sense of the Congress concerning the importance of certain unpaid services 
Title V—Amendments to the Internal Revenue Code of 1986 
Sec. 501. Application of requirements to group health plans under the Internal Revenue Code of 1986 
Sec. 502. Conforming enforcement for women’s health and cancer rights 
Title VI—Effective dates; coordination in implementation 
Sec. 601. Effective dates 
Sec. 602. Coordination in implementation 
Sec. 603. Severability 
Title VII—Miscellaneous provisions 
Sec. 701. No impact on Social Security Trust Fund 
Sec. 702. Sense of Congress with respect to participation in clinical trials and access to specialty care 
Sec. 703. Sense of the Congress regarding fair review process 
Sec. 704. Annual review 
IImproving managed care 
AUtilization review; claims; and internal and external appeals 
101.Utilization review activities 
(a)Compliance with requirements 
(1)In generalA group health plan, and a health insurance issuer that provides health insurance coverage, shall conduct utilization review activities in connection with the provision of benefits under such plan or coverage only in accordance with a utilization review program that meets the requirements of this section and section 102. 
(2)Use of outside agentsNothing in this section shall be construed as preventing a group health plan or health insurance issuer from arranging through a contract or otherwise for persons or entities to conduct utilization review activities on behalf of the plan or issuer, so long as such activities are conducted in accordance with a utilization review program that meets the requirements of this section. 
(3)Utilization review definedFor purposes of this section, the terms utilization review and utilization review activities mean procedures used to monitor or evaluate the use or coverage, clinical necessity, appropriateness, efficacy, or efficiency of health care services, procedures or settings, and includes prospective review, concurrent review, second opinions, case management, discharge planning, or retrospective review. 
(b)Written policies and criteria 
(1)Written policiesA utilization review program shall be conducted consistent with written policies and procedures that govern all aspects of the program. 
(2)Use of written criteria 
(A)In generalSuch a program shall utilize written clinical review criteria developed with input from a range of appropriate actively practicing health care professionals, as determined by the plan, pursuant to the program. Such criteria shall include written clinical review criteria that are based on valid clinical evidence where available and that are directed specifically at meeting the needs of at-risk populations and covered individuals with chronic conditions or severe illnesses, including gender-specific criteria and pediatric-specific criteria where available and appropriate. 
(B)Continuing use of standards in retrospective reviewIf a health care service has been specifically pre-authorized or approved for a participant, beneficiary, or enrollee under such a program, the program shall not, pursuant to retrospective review, revise or modify the specific standards, criteria, or procedures used for the utilization review for procedures, treatment, and services delivered to the enrollee during the same course of treatment. 
(C)Review of sample of claims denialsSuch a program shall provide for a periodic evaluation of the clinical appropriateness of at least a sample of denials of claims for benefits. 
(c)Conduct of program activities 
(1)Administration by health care professionalsA utilization review program shall be administered by qualified health care professionals who shall oversee review decisions. 
(2)Use of qualified, independent personnel 
(A)In generalA utilization review program shall provide for the conduct of utilization review activities only through personnel who are qualified and have received appropriate training in the conduct of such activities under the program. 
(B)Prohibition of contingent compensation arrangementsSuch a program shall not, with respect to utilization review activities, permit or provide compensation or anything of value to its employees, agents, or contractors in a manner that encourages denials of claims for benefits. 
(C)Prohibition of conflictsSuch a program shall not permit a health care professional who is providing health care services to an individual to perform utilization review activities in connection with the health care services being provided to the individual. 
(3)Accessibility of reviewSuch a program shall provide that appropriate personnel performing utilization review activities under the program, including the utilization review administrator, are reasonably accessible by toll-free telephone during normal business hours to discuss patient care and allow response to telephone requests, and that appropriate provision is made to receive and respond promptly to calls received during other hours. 
(4)Limits on frequencySuch a program shall not provide for the performance of utilization review activities with respect to a class of services furnished to an individual more frequently than is reasonably required to assess whether the services under review are medically necessary and appropriate. 
102.Procedures for initial claims for benefits and prior authorization determinations 
(a)Procedures of initial claims for benefits 
(1)In generalA group health plan, and a health insurance issuer offering health insurance coverage, shall— 
(A)make a determination on an initial claim for benefits by a participant, beneficiary, or enrollee (or authorized representative) regarding payment or coverage for items or services under the terms and conditions of the plan or coverage involved, including any cost-sharing amount that the participant, beneficiary, or enrollee is required to pay with respect to such claim for benefits; and 
(B)notify a participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional involved regarding a determination on an initial claim for benefits made under the terms and conditions of the plan or coverage, including any cost-sharing amounts that the participant, beneficiary, or enrollee may be required to make with respect to such claim for benefits, and of the right of the participant, beneficiary, or enrollee to an internal appeal under section 103. 
(2)Access to information 
(A)Timely provision of necessary informationWith respect to an initial claim for benefits, the participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional (if any) shall provide the plan or issuer with access to information requested by the plan or issuer that is necessary to make a determination relating to the claim. Such access shall be provided not later than 5 days after the date on which the request for information is received, or, in a case described in subparagraph (B) or (C) of subsection (b)(1), by such earlier time as may be necessary to comply with the applicable timeline under such subparagraph. 
(B)Limited effect of failure on plan or issuer’s obligationsFailure of the participant, beneficiary, or enrollee to comply with the requirements of subparagraph (A) shall not remove the obligation of the plan or issuer to make a decision in accordance with the medical exigencies of the case and as soon as possible, based on the available information, and failure to comply with the time limit established by this paragraph shall not remove the obligation of the plan or issuer to comply with the requirements of this section. 
(3)Oral requestsIn the case of a claim for benefits involving an expedited or concurrent determination, a participant, beneficiary, or enrollee (or authorized representative) may make an initial claim for benefits orally, but a group health plan, or health insurance issuer offering health insurance coverage, may require that the participant, beneficiary, or enrollee (or authorized representative) provide written confirmation of such request in a timely manner on a form provided by the plan or issuer. In the case of such an oral request for benefits, the making of the request (and the timing of such request) shall be treated as the making at that time of a claim for such benefits without regard to whether and when a written confirmation of such request is made. 
(b)Timeline for making determinations 
(1)Prior authorization determination 
(A)In generalA group health plan, and a health insurance issuer offering health insurance coverage, shall make a prior authorization determination on a claim for benefits (whether oral or written) in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 14 days from the date on which the plan or issuer receives information that is reasonably necessary to enable the plan or issuer to make a determination on the request for prior authorization and in no case later than 28 days after the date of the claim for benefits is received. 
(B)Expedited determinationNotwithstanding subparagraph (A), a group health plan, and a health insurance issuer offering health insurance coverage, shall expedite a prior authorization determination on a claim for benefits described in such subparagraph when a request for such an expedited determination is made by a participant, beneficiary, or enrollee (or authorized representative) at any time during the process for making a determination and a health care professional certifies, with the request, that a determination under the procedures described in subparagraph (A) would seriously jeopardize the life or health of the participant, beneficiary, or enrollee or the ability of the participant, beneficiary, or enrollee to maintain or regain maximum function. Such determination shall be made in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 72 hours after the time the request is received by the plan or issuer under this subparagraph. 
(C)Ongoing care 
(i)Concurrent review 
(I)In generalSubject to clause (ii), in the case of a concurrent review of ongoing care (including hospitalization), which results in a termination or reduction of such care, the plan or issuer must provide by telephone and in printed form notice of the concurrent review determination to the individual or the individual’s designee and the individual’s health care provider in accordance with the medical exigencies of the case and as soon as possible, with sufficient time prior to the termination or reduction to allow for an appeal under section 103(b)(3) to be completed before the termination or reduction takes effect. 
(II)Contents of noticeSuch notice shall include, with respect to ongoing health care items and services, the number of ongoing services approved, the new total of approved services, the date of onset of services, and the next review date, if any, as well as a statement of the individual’s rights to further appeal. 
(ii)Rule of constructionClause (i) shall not be construed as requiring plans or issuers to provide coverage of care that would exceed the coverage limitations for such care. 
(2)Retrospective determinationA group health plan, and a health insurance issuer offering health insurance coverage, shall make a retrospective determination on a claim for benefits in accordance with the medical exigencies of the case and as soon as possible, but not later than 30 days after the date on which the plan or issuer receives information that is reasonably necessary to enable the plan or issuer to make a determination on the claim, or, if earlier, 60 days after the date of receipt of the claim for benefits. 
(c)Notice of a denial of a claim for benefitsWritten notice of a denial made under an initial claim for benefits shall be issued to the participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 2 days after the date of the determination (or, in the case described in subparagraph (B) or (C) of subsection (b)(1), within the 72-hour or applicable period referred to in such subparagraph). 
(d)Requirements of notice of determinationsThe written notice of a denial of a claim for benefits determination under subsection (c) shall be provided in printed form and written in a manner calculated to be understood by the participant, beneficiary, or enrollee and shall include— 
(1)the specific reasons for the determination (including a summary of the clinical or scientific evidence used in making the determination); 
(2)the procedures for obtaining additional information concerning the determination; and 
(3)notification of the right to appeal the determination and instructions on how to initiate an appeal in accordance with section 103. 
(e)DefinitionsFor purposes of this part: 
(1)Authorized representativeThe term authorized representative means, with respect to an individual who is a participant, beneficiary, or enrollee, any health care professional or other person acting on behalf of the individual with the individual’s consent or without such consent if the individual is medically unable to provide such consent. 
(2)Claim for benefitsThe term claim for benefits means any request for coverage (including authorization of coverage), for eligibility, or for payment in whole or in part, for an item or service under a group health plan or health insurance coverage. 
(3)Denial of claim for benefitsThe term denial means, with respect to a claim for benefits, a denial (in whole or in part) of, or a failure to act on a timely basis upon, the claim for benefits and includes a failure to provide benefits (including items and services) required to be provided under this title. 
(4)Treating health care professionalThe term treating health care professional means, with respect to services to be provided to a participant, beneficiary, or enrollee, a health care professional who is primarily responsible for delivering those services to the participant, beneficiary, or enrollee. 
103.Internal appeals of claims denials 
(a)Right to internal appeal 
(1)In generalA participant, beneficiary, or enrollee (or authorized representative) may appeal any denial of a claim for benefits under section 102 under the procedures described in this section. 
(2)Time for appeal 
(A)In generalA group health plan, and a health insurance issuer offering health insurance coverage, shall ensure that a participant, beneficiary, or enrollee (or authorized representative) has a period of not less than 180 days beginning on the date of a denial of a claim for benefits under section 102 in which to appeal such denial under this section. 
(B)Date of denialFor purposes of subparagraph (A), the date of the denial shall be deemed to be the date as of which the participant, beneficiary, or enrollee knew of the denial of the claim for benefits. 
(3)Failure to ActThe failure of a plan or issuer to issue a determination on a claim for benefits under section 102 within the applicable timeline established for such a determination under such section is a denial of a claim for benefits for purposes this subtitle as of the date of the applicable deadline. 
(4)Plan waiver of internal reviewA group health plan, or health insurance issuer offering health insurance coverage, may waive the internal review process under this section. In such case the plan or issuer shall provide notice to the participant, beneficiary, or enrollee (or authorized representative) involved, the participant, beneficiary, or enrollee (or authorized representative) involved shall be relieved of any obligation to complete the internal review involved, and may, at the option of such participant, beneficiary, enrollee, or representative proceed directly to seek further appeal through external review under section 104 or otherwise. 
(b)Timelines for making determinations 
(1)Oral requestsIn the case of an appeal of a denial of a claim for benefits under this section that involves an expedited or concurrent determination, a participant, beneficiary, or enrollee (or authorized representative) may request such appeal orally. A group health plan, or health insurance issuer offering health insurance coverage, may require that the participant, beneficiary, or enrollee (or authorized representative) provide written confirmation of such request in a timely manner on a form provided by the plan or issuer. In the case of such an oral request for an appeal of a denial, the making of the request (and the timing of such request) shall be treated as the making at that time of a request for an appeal without regard to whether and when a written confirmation of such request is made. 
(2)Access to information 
(A)Timely provision of necessary informationWith respect to an appeal of a denial of a claim for benefits, the participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional (if any) shall provide the plan or issuer with access to information requested by the plan or issuer that is necessary to make a determination relating to the appeal. Such access shall be provided not later than 5 days after the date on which the request for information is received, or, in a case described in subparagraph (B) or (C) of paragraph (3), by such earlier time as may be necessary to comply with the applicable timeline under such subparagraph. 
(B)Limited effect of failure on plan or issuer’s obligationsFailure of the participant, beneficiary, or enrollee to comply with the requirements of subparagraph (A) shall not remove the obligation of the plan or issuer to make a decision in accordance with the medical exigencies of the case and as soon as possible, based on the available information, and failure to comply with the time limit established by this paragraph shall not remove the obligation of the plan or issuer to comply with the requirements of this section. 
(3)Prior authorization determinations 
(A)In generalExcept as provided in this paragraph or paragraph (4), a group health plan, and a health insurance issuer offering health insurance coverage, shall make a determination on an appeal of a denial of a claim for benefits under this subsection in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 14 days from the date on which the plan or issuer receives information that is reasonably necessary to enable the plan or issuer to make a determination on the appeal and in no case later than 28 days after the date the request for the appeal is received. 
(B)Expedited determinationNotwithstanding subparagraph (A), a group health plan, and a health insurance issuer offering health insurance coverage, shall expedite a prior authorization determination on an appeal of a denial of a claim for benefits described in subparagraph (A), when a request for such an expedited determination is made by a participant, beneficiary, or enrollee (or authorized representative) at any time during the process for making a determination and a health care professional certifies, with the request, that a determination under the procedures described in subparagraph (A) would seriously jeopardize the life or health of the participant, beneficiary, or enrollee or the ability of the participant, beneficiary, or enrollee to maintain or regain maximum function. Such determination shall be made in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 72 hours after the time the request for such appeal is received by the plan or issuer under this subparagraph. 
(C)Ongoing care determinations 
(i)In generalSubject to clause (ii), in the case of a concurrent review determination described in section 102(b)(1)(C)(i)(I), which results in a termination or reduction of such care, the plan or issuer must provide notice of the determination on the appeal under this section by telephone and in printed form to the individual or the individual’s designee and the individual’s health care provider in accordance with the medical exigencies of the case and as soon as possible, with sufficient time prior to the termination or reduction to allow for an external appeal under section 104 to be completed before the termination or reduction takes effect. 
(ii)Rule of constructionClause (i) shall not be construed as requiring plans or issuers to provide coverage of care that would exceed the coverage limitations for such care. 
(4)Retrospective determinationA group health plan, and a health insurance issuer offering health insurance coverage, shall make a retrospective determination on an appeal of a denial of a claim for benefits in no case later than 30 days after the date on which the plan or issuer receives necessary information that is reasonably necessary to enable the plan or issuer to make a determination on the appeal and in no case later than 60 days after the date the request for the appeal is received. 
(c)Conduct of review 
(1)In generalA review of a denial of a claim for benefits under this section shall be conducted by an individual with appropriate expertise who was not involved in the initial determination. 
(2)Peer review of medical decisions by health care professionalsA review of an appeal of a denial of a claim for benefits that is based on a lack of medical necessity and appropriateness, or based on an experimental or investigational treatment, or requires an evaluation of medical facts— 
(A)shall be made by a physician (allopathic or osteopathic); or 
(B)in a claim for benefits provided by a non-physician health professional, shall be made by a review panel including at least one practicing non-physician health professional of the same or similar specialty;with appropriate expertise (including, in the case of a child, appropriate pediatric expertise) and acting within the appropriate scope of practice within the State in which the service is provided or rendered, who was not involved in the initial determination. 
(d)Notice of determination 
(1)In generalWritten notice of a determination made under an internal appeal of a denial of a claim for benefits shall be issued to the participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 2 days after the date of completion of the review (or, in the case described in subparagraph (B) or (C) of subsection (b)(3), within the 72-hour or applicable period referred to in such subparagraph). 
(2)Final determinationThe decision by a plan or issuer under this section shall be treated as the final determination of the plan or issuer on a denial of a claim for benefits. The failure of a plan or issuer to issue a determination on an appeal of a denial of a claim for benefits under this section within the applicable timeline established for such a determination shall be treated as a final determination on an appeal of a denial of a claim for benefits for purposes of proceeding to external review under section 104. 
(3)Requirements of noticeWith respect to a determination made under this section, the notice described in paragraph (1) shall be provided in printed form and written in a manner calculated to be understood by the participant, beneficiary, or enrollee and shall include— 
(A)the specific reasons for the determination (including a summary of the clinical or scientific evidence used in making the determination); 
(B)the procedures for obtaining additional information concerning the determination; and 
(C)notification of the right to an independent external review under section 104 and instructions on how to initiate such a review. 
104.Independent external appeals procedures 
(a)Right to external appealA group health plan, and a health insurance issuer offering health insurance coverage, shall provide in accordance with this section participants, beneficiaries, and enrollees (or authorized representatives) with access to an independent external review for any denial of a claim for benefits. 
(b)Initiation of the independent external review process 
(1)Time to fileA request for an independent external review under this section shall be filed with the plan or issuer not later than 180 days after the date on which the participant, beneficiary, or enrollee receives notice of the denial under section 103(d) or notice of waiver of internal review under section 103(a)(4) or the date on which the plan or issuer has failed to make a timely decision under section 103(d)(2) and notifies the participant or beneficiary that it has failed to make a timely decision and that the beneficiary must file an appeal with an external review entity within 180 days if the participant or beneficiary desires to file such an appeal. 
(2)Filing of request 
(A)In generalSubject to the succeeding provisions of this subsection, a group health plan, or health insurance issuer offering health insurance coverage, may— 
(i)except as provided in subparagraph (B)(i), require that a request for review be in writing; 
(ii)limit the filing of such a request to the participant, beneficiary, or enrollee involved (or an authorized representative); 
(iii)except if waived by the plan or issuer under section 103(a)(4), condition access to an independent external review under this section upon a final determination of a denial of a claim for benefits under the internal review procedure under section 103; 
(iv)except as provided in subparagraph (B)(ii), require payment of a filing fee to the plan or issuer of a sum that does not exceed $25; and 
(v)require that a request for review include the consent of the participant, beneficiary, or enrollee (or authorized representative) for the release of necessary medical information or records of the participant, beneficiary, or enrollee to the qualified external review entity only for purposes of conducting external review activities. 
(B)Requirements and exception relating to general rule 
(i)Oral requests permitted in expedited or concurrent casesIn the case of an expedited or concurrent external review as provided for under subsection (e), the request for such review may be made orally. A group health plan, or health insurance issuer offering health insurance coverage, may require that the participant, beneficiary, or enrollee (or authorized representative) provide written confirmation of such request in a timely manner on a form provided by the plan or issuer. Such written confirmation shall be treated as a consent for purposes of subparagraph (A)(v). In the case of such an oral request for such a review, the making of the request (and the timing of such request) shall be treated as the making at that time of a request for such a review without regard to whether and when a written confirmation of such request is made. 
(ii)Exception to filing fee requirement 
(I)IndigencyPayment of a filing fee shall not be required under subparagraph (A)(iv) where there is a certification (in a form and manner specified in guidelines established by the appropriate Secretary) that the participant, beneficiary, or enrollee is indigent (as defined in such guidelines). 
(II)Fee not requiredPayment of a filing fee shall not be required under subparagraph (A)(iv) if the plan or issuer waives the internal appeals process under section 103(a)(4). 
(III)Refunding of feeThe filing fee paid under subparagraph (A)(iv) shall be refunded if the determination under the independent external review is to reverse the denial which is the subject of the review. 
(IV)Collection of filing feeThe failure to pay such a filing fee shall not prevent the consideration of a request for review but, subject to the preceding provisions of this clause, shall constitute a legal liability to pay. 
(c)Referral to qualified external review entity upon request 
(1)In generalUpon the filing of a request for independent external review with the group health plan, or health insurance issuer offering health insurance coverage, the plan or issuer shall immediately refer such request, and forward the plan or issuer’s initial decision (including the information described in section 103(d)(3)(A)), to a qualified external review entity selected in accordance with this section. 
(2)Access to plan or issuer and health professional informationWith respect to an independent external review conducted under this section, the participant, beneficiary, or enrollee (or authorized representative), the plan or issuer, and the treating health care professional (if any) shall provide the external review entity with information that is necessary to conduct a review under this section, as determined and requested by the entity. Such information shall be provided not later than 5 days after the date on which the request for information is received, or, in a case described in clause (ii) or (iii) of subsection (e)(1)(A), by such earlier time as may be necessary to comply with the applicable timeline under such clause. 
(3)Screening of requests by qualified external review entities 
(A)In generalWith respect to a request referred to a qualified external review entity under paragraph (1) relating to a denial of a claim for benefits, the entity shall refer such request for the conduct of an independent medical review unless the entity determines that— 
(i)any of the conditions described in clauses (ii) or (iii) of subsection (b)(2)(A) have not been met; 
(ii)the denial of the claim for benefits does not involve a medically reviewable decision under subsection (d)(2); 
(iii)the denial of the claim for benefits relates to a decision regarding whether an individual is a participant, beneficiary, or enrollee who is enrolled under the terms and conditions of the plan or coverage (including the applicability of any waiting period under the plan or coverage); or 
(iv)the denial of the claim for benefits is a decision as to the application of cost-sharing requirements or the application of a specific exclusion or express limitation on the amount, duration, or scope of coverage of items or services under the terms and conditions of the plan or coverage unless the decision is a denial described in subsection (d)(2).Upon making a determination that any of clauses (i) through (iv) applies with respect to the request, the entity shall determine that the denial of a claim for benefits involved is not eligible for independent medical review under subsection (d), and shall provide notice in accordance with subparagraph (C). 
(B)Process for making determinations 
(i)No deference to prior determinationsIn making determinations under subparagraph (A), there shall be no deference given to determinations made by the plan or issuer or the recommendation of a treating health care professional (if any). 
(ii)Use of appropriate personnelA qualified external review entity shall use appropriately qualified personnel to make determinations under this section. 
(C)Notices and general timelines for determination 
(i)Notice in case of denial of referralIf the entity under this paragraph does not make a referral to an independent medical review panel, the entity shall provide notice to the plan or issuer, the participant, beneficiary, or enrollee (or authorized representative) filing the request, and the treating health care professional (if any) that the denial is not subject to independent medical review. Such notice— 
(I)shall be written (and, in addition, may be provided orally) in a manner calculated to be understood by a participant or enrollee; 
(II)shall include the reasons for the determination; 
(III)include any relevant terms and conditions of the plan or coverage; and 
(IV)include a description of any further recourse available to the individual. 
(ii)General timeline for determinationsUpon receipt of information under paragraph (2), the qualified external review entity, and if required the independent medical review panel, shall make a determination within the overall timeline that is applicable to the case under review as described in subsection (e), except that if the entity determines that a referral to an independent medical review panel is not required, the entity shall provide notice of such determination to the participant, beneficiary, or enrollee (or authorized representative) within such timeline and within 2 days of the date of such determination. 
(d)Independent medical review 
(1)In generalIf a qualified external review entity determines under subsection (c) that a denial of a claim for benefits is eligible for independent medical review, the entity shall refer the denial involved to an independent medical reviewer for the conduct of an independent medical review under this subsection. 
(2)Medically reviewable decisionsA denial of a claim for benefits is eligible for independent medical review if the benefit for the item or service for which the claim is made would be a covered benefit under the terms and conditions of the plan or coverage but for one (or more) of the following determinations: 
(A)Denials based on medical necessity and appropriatenessA determination that the item or service is not covered because it is not medically necessary and appropriate or based on the application of substantially equivalent terms. 
(B)Denials based on experimental or investigational treatmentA determination that the item or service is not covered because it is experimental or investigational or based on the application of substantially equivalent terms. 
(C)Denials otherwise based on an evaluation of medical factsA determination that the item or service or condition is not covered based on grounds that require an evaluation of the medical facts by a health care professional in the specific case involved to determine the coverage and extent of coverage of the item or service or condition. 
(3)Independent medical review determination 
(A)In generalAn independent medical review panel under this section shall make a new independent determination with respect to whether or not the denial of a claim for a benefit that is the subject of the review should be upheld or reversed. 
(B)Standard for determinationThe independent medical review panel’s determination relating to the medical necessity and appropriateness, or the experimental or investigational nature, or the evaluation of the medical facts, of the item, service, or condition involved shall be based on the medical condition of the participant, beneficiary, or enrollee (including the medical records of the participant, beneficiary, or enrollee) and valid, relevant scientific evidence and clinical evidence, including peer-reviewed medical literature or findings and including expert opinion. 
(C)No coverage for excluded benefitsNothing in this subsection shall be construed to permit an independent medical review panel to require that a group health plan, or health insurance issuer offering health insurance coverage, provide coverage for items or services for which benefits are specifically excluded or expressly limited under the plan or coverage in the plain language of the plan document (and which are disclosed under section 121(b)(1)(C)). Notwithstanding any other provision of this Act, any exclusion of an exact medical procedure, any exact time limit on the duration or frequency of coverage, and any exact dollar limit on the amount of coverage that is specifically enumerated and defined (in the plain language of the plan or coverage documents) under the plan or coverage offered by a group health plan or health insurance issuer offering health insurance coverage and that is disclosed under section 121(b)(1) shall be considered to govern the scope of the benefits that may be required: Provided, That the terms and conditions of the plan or coverage relating to such an exclusion or limit are in compliance with the requirements of law. 
(D)Evidence and information to be used in medical reviewsIn making a determination under this subsection, the independent medical review panel shall also consider appropriate and available evidence and information, including the following: 
(i)The determination made by the plan or issuer with respect to the claim upon internal review and the evidence, guidelines, or rationale used by the plan or issuer in reaching such determination. 
(ii)The recommendation of the treating health care professional and the evidence, guidelines, and rationale used by the treating health care professional in reaching such recommendation. 
(iii)Additional relevant evidence or information obtained by the review panel or submitted by the plan, issuer, participant, beneficiary, or enrollee (or an authorized representative), or treating health care professional. 
(iv)The plan or coverage document. 
(E)Independent determinationIn making determinations under this section, a qualified external review entity and an independent medical review panel shall— 
(i)consider the claim under review without deference to the determinations made by the plan or issuer or the recommendation of the treating health care professional (if any); and 
(ii)consider, but not be bound by, the definition used by the plan or issuer of medically necessary and appropriate, or experimental or investigational, or other substantially equivalent terms that are used by the plan or issuer to describe medical necessity and appropriateness or experimental or investigational nature of the treatment. 
(F)Determination of independent medical review panelAn independent medical review panel shall, in accordance with the deadlines described in subsection (e), prepare a written determination to uphold or reverse the denial under review. Such written determination shall include— 
(i)the determination of the review panel; 
(ii)the specific reasons of the review panel for such determination, including a summary of the clinical or scientific evidence used in making the determination; and 
(iii)with respect to a determination to reverse the denial under review, a timeframe within which the plan or issuer must comply with such determination. 
(G)Nonbinding nature of additional recommendationsIn addition to the determination under subparagraph (F), the review panel may provide the plan or issuer and the treating health care professional with additional recommendations in connection with such a determination, but any such recommendations shall not affect (or be treated as part of) the determination and shall not be binding on the plan or issuer. 
(e)Timelines and notifications 
(1)Timelines for independent medical review 
(A)Prior authorization determination 
(i)In generalThe independent medical review panel shall make a determination on a denial of a claim for benefits that is referred to the review panel under subsection (c)(3) in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 14 days after the date of receipt of information under subsection (c)(2) if the review involves a prior authorization of items or services and in no case later than 21 days after the date the request for external review is received. 
(ii)Expedited determinationNotwithstanding clause (i) and subject to clause (iii), the independent medical review panel shall make an expedited determination on a denial of a claim for benefits described in clause (i), when a request for such an expedited determination is made by a participant, beneficiary, or enrollee (or authorized representative) at any time during the process for making a determination, and a health care professional certifies, with the request, that a determination under the timeline described in clause (i) would seriously jeopardize the life or health of the participant, beneficiary, or enrollee or the ability of the participant, beneficiary, or enrollee to maintain or regain maximum function. Such determination shall be made in accordance with the medical exigencies of the case and as soon as possible, but in no case later than 72 hours after the time the request for external review is received by the qualified external review entity. 
(iii)Ongoing care determinationNotwithstanding clause (i), in the case of a review described in such clause that involves a termination or reduction of care, the notice of the determination shall be completed not later than 24 hours after the time the request for external review is received by the qualified external review entity and before the end of the approved period of care. 
(B)Retrospective determinationThe independent medical review panel shall complete a review in the case of a retrospective determination on an appeal of a denial of a claim for benefits that is referred to the review panel under subsection (c)(3) in no case later than 30 days after the date of receipt of information under subsection (c)(2) and in no case later than 60 days after the date the request for external review is received by the qualified external review entity. 
(2)Notification of determinationThe external review entity shall ensure that the plan or issuer, the participant, beneficiary, or enrollee (or authorized representative) and the treating health care professional (if any) receives a copy of the written determination of the independent medical review panel prepared under subsection (d)(3)(F). Nothing in this paragraph shall be construed as preventing an entity or review panel from providing an initial oral notice of the review panel’s determination. 
(3)Form of noticesDeterminations and notices under this subsection shall be written in a manner calculated to be understood by a participant. 
(f)Compliance 
(1)Application of determinations 
(A)External review determinations binding on planThe determinations of an external review entity and an independent medical review panel under this section shall be binding upon the plan or issuer involved. 
(B)Compliance with determinationIf the determination of an independent medical review panel is to reverse the denial, the plan or issuer, upon the receipt of such determination, shall authorize coverage to comply with the medical reviewer’s determination in accordance with the timeframe established by the medical review panel. 
(2)Failure to comply 
(A)In generalIf a plan or issuer fails to comply with the timeframe established under paragraph (1)(B) with respect to a participant, beneficiary, or enrollee, where such failure to comply is caused by the plan or issuer, the participant, beneficiary, or enrollee may obtain the items or services involved (in a manner consistent with the determination of the independent external review panel) from any provider regardless of whether such provider is a participating provider under the plan or coverage. 
(B)Reimbursement 
(i)In generalWhere a participant, beneficiary, or enrollee obtains items or services in accordance with subparagraph (A), the plan or issuer involved shall provide for reimbursement of the costs of such items or services. Such reimbursement shall be made to the treating health care professional or to the participant, beneficiary, or enrollee (in the case of a participant, beneficiary, or enrollee who pays for the costs of such items or services). 
(ii)AmountThe plan or issuer shall fully reimburse a professional, participant, beneficiary, or enrollee under clause (i) for the total costs of the items or services provided (regardless of any plan limitations that may apply to the coverage of such items or services) so long as the items or services were provided in a manner consistent with the determination of the independent medical review panel. 
(C)Failure to reimburseWhere a plan or issuer fails to provide reimbursement to a professional, participant, beneficiary, or enrollee in accordance with this paragraph, the professional, participant, beneficiary, or enrollee may commence a civil action (or utilize other remedies available under law) to recover only the amount of any such reimbursement that is owed by the plan or issuer and any necessary legal costs or expenses (including attorney’s fees) incurred in recovering such reimbursement. 
(D)Available remediesThe remedies provided under this paragraph are in addition to any other available remedies. 
(3)Penalties against authorized officials for refusing to authorize the determination of an external review entity 
(A)Monetary penalties 
(i)In generalIn any case in which the determination of an external review entity is not followed by a group health plan, or by a health insurance issuer offering health insurance coverage, any person who, acting in the capacity of authorizing the benefit, causes such refusal may, in the discretion of a court of competent jurisdiction, be liable to an aggrieved participant, beneficiary, or enrollee for a civil penalty in an amount of up to $1,000 a day from the date on which the determination was transmitted to the plan or issuer by the external review entity until the date the refusal to provide the benefit is corrected. 
(ii)Additional penalty for failing to follow timelineIn any case in which treatment was not commenced by the plan in accordance with the determination of an independent external review panel, the Secretary shall assess a civil penalty of $10,000 against the plan and the plan shall pay such penalty to the participant, beneficiary, or enrollee involved. 
(B)Cease and desist order and order of attorney’s feesIn any action described in subparagraph (A) brought by a participant, beneficiary, or enrollee with respect to a group health plan, or a health insurance issuer offering health insurance coverage, in which a plaintiff alleges that a person referred to in such subparagraph has taken an action resulting in a refusal of a benefit determined by an external appeal entity to be covered, or has failed to take an action for which such person is responsible under the terms and conditions of the plan or coverage and which is necessary under the plan or coverage for authorizing a benefit, the court shall cause to be served on the defendant an order requiring the defendant— 
(i)to cease and desist from the alleged action or failure to act; and 
(ii)to pay to the plaintiff a reasonable attorney’s fee and other reasonable costs relating to the prosecution of the action on the charges on which the plaintiff prevails. 
(C)Additional civil penalties 
(i)In generalIn addition to any penalty imposed under subparagraph (A) or (B), the appropriate Secretary may assess a civil penalty against a person acting in the capacity of authorizing a benefit determined by an external review entity for one or more group health plans, or health insurance issuers offering health insurance coverage, for— 
(I)any pattern or practice of repeated refusal to authorize a benefit determined by an external appeal entity to be covered; or 
(II)any pattern or practice of repeated violations of the requirements of this section with respect to such plan or coverage. 
(ii)Standard of proof and amount of penaltySuch penalty shall be payable only upon proof by clear and convincing evidence of such pattern or practice and shall be in an amount not to exceed the lesser of— 
(I)25 percent of the aggregate value of benefits shown by the appropriate Secretary to have not been provided, or unlawfully delayed, in violation of this section under such pattern or practice; or 
(II)$500,000. 
(D)Removal and disqualificationAny person acting in the capacity of authorizing benefits who has engaged in any such pattern or practice described in subparagraph (C)(i) with respect to a plan or coverage, upon the petition of the appropriate Secretary, may be removed by the court from such position, and from any other involvement, with respect to such a plan or coverage, and may be precluded from returning to any such position or involvement for a period determined by the court. 
(4)Protection of legal rightsNothing in this subsection or subtitle shall be construed as altering or eliminating any cause of action or legal rights or remedies of participants, beneficiaries, enrollees, and others under State or Federal law (including sections 502 and 503 of the Employee Retirement Income Security Act of 1974), including the right to file judicial actions to enforce rights. 
(g)Qualifications of independent medical reviewers 
(1)In generalIn referring a denial to an independent medical review panel to conduct independent medical review under subsection (c), the qualified external review entity shall ensure that— 
(A)each independent medical reviewer meets the qualifications described in paragraphs (2) and (3); 
(B)with respect to each review, the review panel meets the requirements of paragraph (4) and at least 1 reviewer on the panel meets the requirements described in paragraph (5); and 
(C)compensation provided by the entity to each reviewer is consistent with paragraph (6). 
(2)Licensure and expertiseEach independent medical reviewer shall be a physician (allopathic or osteopathic) or health care professional who— 
(A)is appropriately credentialed or licensed in 1 or more States to deliver health care services; and 
(B)typically treats the condition, makes the diagnosis, or provides the type of treatment under review. 
(3)Independence 
(A)In generalSubject to subparagraph (B), each independent medical reviewer in a case shall— 
(i)not be a related party (as defined in paragraph (7)); 
(ii)not have a material familial, financial, or professional relationship with such a party; and 
(iii)not otherwise have a conflict of interest with such a party (as determined under regulations). 
(B)ExceptionNothing in subparagraph (A) shall be construed to— 
(i)prohibit an individual, solely on the basis of affiliation with the plan or issuer, from serving as an independent medical reviewer if— 
(I)a non-affiliated individual is not reasonably available; 
(II)the affiliated individual is not involved in the provision of items or services in the case under review; 
(III)the fact of such an affiliation is disclosed to the plan or issuer and the participant, beneficiary, or enrollee (or authorized representative) and neither party objects; and 
(IV)the affiliated individual is not an employee of the plan or issuer and does not provide services exclusively or primarily to or on behalf of the plan or issuer; 
(ii)prohibit an individual who has staff privileges at the institution where the treatment involved takes place from serving as an independent medical reviewer merely on the basis of such affiliation if the affiliation is disclosed to the plan or issuer and the participant, beneficiary, or enrollee (or authorized representative), and neither party objects; or 
(iii)prohibit receipt of compensation by an independent medical reviewer from an entity if the compensation is provided consistent with paragraph (6). 
(4)Practicing health care professional in same field 
(A)In generalIn a case involving treatment, or the provision of items or services— 
(i)by a physician, a reviewer shall be a practicing physician (allopathic or osteopathic) of the same or similar specialty, as a physician who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review; or 
(ii)by a non-physician health care professional, the independent medical review panel shall include at least one practicing non-physician health care professional of the same or similar specialty as the non-physician health care professional who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review. 
(B)Practicing definedFor purposes of this paragraph, the term practicing means, with respect to an individual who is a physician or other health care professional that the individual provides health care services to individual patients on average at least 2 days per week. 
(5)Pediatric expertiseIn the case of an external review relating to a child, a reviewer shall have expertise under paragraph (2) in pediatrics. 
(6)Limitations on reviewer compensationCompensation provided by a qualified external review entity to an independent medical reviewer in connection with a review under this section shall— 
(A)not exceed a reasonable level; and 
(B)not be contingent on the decision rendered by the reviewer. 
(7)Related party definedFor purposes of this section, the term related party means, with respect to a denial of a claim under a plan or coverage relating to a participant, beneficiary, or enrollee, any of the following: 
(A)The plan, plan sponsor, or issuer involved, or any fiduciary, officer, director, or employee of such plan, plan sponsor, or issuer. 
(B)The participant, beneficiary, or enrollee (or authorized representative). 
(C)The health care professional that provides the items or services involved in the denial. 
(D)The institution at which the items or services (or treatment) involved in the denial are provided. 
(E)The manufacturer of any drug or other item that is included in the items or services involved in the denial. 
(F)Any other party determined under any regulations to have a substantial interest in the denial involved. 
(h)Qualified external review entities 
(1)Selection of qualified external review entities 
(A)Limitation on plan or issuer selectionThe appropriate Secretary shall implement procedures— 
(i)to assure that the selection process among qualified external review entities will not create any incentives for external review entities to make a decision in a biased manner; and 
(ii)for auditing a sample of decisions by such entities to assure that no such decisions are made in a biased manner.No such selection process under the procedures implemented by the appropriate Secretary may give either the patient or the plan or issuer any ability to determine or influence the selection of a qualified external review entity to review the case of any participant, beneficiary, or enrollee. 
(B)State authority with respect to qualified external review entities for health insurance issuersWith respect to health insurance issuers offering health insurance coverage in a State, the State may provide for external review activities to be conducted by a qualified external appeal entity that is designated by the State or that is selected by the State in a manner determined by the State to assure an unbiased determination. 
(2)Contract with qualified external review entityExcept as provided in paragraph (1)(B), the external review process of a plan or issuer under this section shall be conducted under a contract between the plan or issuer and 1 or more qualified external review entities (as defined in paragraph (4)(A)). 
(3)Terms and conditions of contractThe terms and conditions of a contract under paragraph (2) shall— 
(A)be consistent with the standards the appropriate Secretary shall establish to assure there is no real or apparent conflict of interest in the conduct of external review activities; and 
(B)provide that the costs of the external review process shall be borne by the plan or issuer.Subparagraph (B) shall not be construed as applying to the imposition of a filing fee under subsection (b)(2)(A)(iv) or costs incurred by the participant, beneficiary, or enrollee (or authorized representative) or treating health care professional (if any) in support of the review, including the provision of additional evidence or information. 
(4)Qualifications 
(A)In generalIn this section, the term qualified external review entity means, in relation to a plan or issuer, an entity that is initially certified (and periodically recertified) under subparagraph (C) as meeting the following requirements: 
(i)The entity has (directly or through contracts or other arrangements) sufficient medical, legal, and other expertise and sufficient staffing to carry out duties of a qualified external review entity under this section on a timely basis, including making determinations under subsection (b)(2)(A) and providing for independent medical reviews under subsection (d). 
(ii)The entity is not a plan or issuer or an affiliate or a subsidiary of a plan or issuer, and is not an affiliate or subsidiary of a professional or trade association of plans or issuers or of health care providers. 
(iii)The entity has provided assurances that it will conduct external review activities consistent with the applicable requirements of this section and standards specified in subparagraph (C), including that it will not conduct any external review activities in a case unless the independence requirements of subparagraph (B) are met with respect to the case. 
(iv)The entity has provided assurances that it will provide information in a timely manner under subparagraph (D). 
(v)The entity meets such other requirements as the appropriate Secretary provides by regulation. 
(B)Independence requirements 
(i)In generalSubject to clause (ii), an entity meets the independence requirements of this subparagraph with respect to any case if the entity— 
(I)is not a related party (as defined in subsection (g)(7)); 
(II)does not have a material familial, financial, or professional relationship with such a party; and 
(III)does not otherwise have a conflict of interest with such a party (as determined under regulations). 
(ii)Exception for reasonable compensationNothing in clause (i) shall be construed to prohibit receipt by a qualified external review entity of compensation from a plan or issuer for the conduct of external review activities under this section if the compensation is provided consistent with clause (iii). 
(iii)Limitations on entity compensationCompensation provided by a plan or issuer to a qualified external review entity in connection with reviews under this section shall— 
(I)not exceed a reasonable level; and 
(II)not be contingent on any decision rendered by the entity or by any independent medical review panel. 
(C)Certification and recertification process 
(i)In generalThe initial certification and recertification of a qualified external review entity shall be made— 
(I)under a process that is recognized or approved by the appropriate Secretary; or 
(II)by a qualified private standard-setting organization that is approved by the appropriate Secretary under clause (iii).In taking action under subclause (I), the appropriate Secretary shall give deference to entities that are under contract with the Federal Government or with an applicable State authority to perform functions of the type performed by qualified external review entities. 
(ii)ProcessThe appropriate Secretary shall not recognize or approve a process under clause (i)(I) unless the process applies standards (as promulgated in regulations) that ensure that a qualified external review entity— 
(I)will carry out (and has carried out, in the case of recertification) the responsibilities of such an entity in accordance with this section, including meeting applicable deadlines; 
(II)will meet (and has met, in the case of recertification) appropriate indicators of fiscal integrity; 
(III)will maintain (and has maintained, in the case of recertification) appropriate confidentiality with respect to individually identifiable health information obtained in the course of conducting external review activities; and 
(IV)in the case of recertification, shall review the matters described in clause (iv). 
(iii)Approval of qualified private standard-setting organizationsFor purposes of clause (i)(II), the appropriate Secretary may approve a qualified private standard-setting organization if such Secretary finds that the organization only certifies (or recertifies) external review entities that meet at least the standards required for the certification (or recertification) of external review entities under clause (ii). 
(iv)Considerations in recertificationsIn conducting recertifications of a qualified external review entity under this paragraph, the appropriate Secretary or organization conducting the recertification shall review compliance of the entity with the requirements for conducting external review activities under this section, including the following: 
(I)Provision of information under subparagraph (D). 
(II)Adherence to applicable deadlines (both by the entity and by independent medical review panels it refers cases to). 
(III)Compliance with limitations on compensation (with respect to both the entity and independent medical review panels it refers cases to). 
(IV)Compliance with applicable independence requirements. 
(V)Compliance with the requirement of subsection (d)(1) that only medically reviewable decisions shall be the subject of independent medical review and with the requirement of subsection (d)(3) that independent medical review panels may not require coverage for specifically excluded benefits. 
(v)Period of certification or recertificationA certification or recertification provided under this paragraph shall extend for a period not to exceed 2 years. 
(vi)RevocationA certification or recertification under this paragraph may be revoked by the appropriate Secretary or by the organization providing such certification upon a showing of cause. The Secretary, or organization, shall revoke a certification or deny a recertification with respect to an entity if there is a showing that the entity has a pattern or practice of ordering coverage for benefits that are specifically excluded under the plan or coverage. 
(vii)Petition for denial or withdrawalAn individual may petition the Secretary, or an organization providing the certification involves, for a denial of recertification or a withdrawal of a certification with respect to an entity under this subparagraph if there is a pattern or practice of such entity failing to meet a requirement of this section. 
(viii)Sufficient number of entitiesThe appropriate Secretary shall certify and recertify a number of external review entities which is sufficient to ensure the timely and efficient provision of review services. 
(D)Provision of information 
(i)In generalA qualified external review entity shall provide to the appropriate Secretary, in such manner and at such times as such Secretary may require, such information (relating to the denials which have been referred to the entity for the conduct of external review under this section) as such Secretary determines appropriate to assure compliance with the independence and other requirements of this section to monitor and assess the quality of its external review activities and lack of bias in making determinations. Such information shall include information described in clause (ii) but shall not include individually identifiable medical information. 
(ii)Information to be includedThe information described in this subclause with respect to an entity is as follows: 
(I)The number and types of denials for which a request for review has been received by the entity. 
(II)The disposition by the entity of such denials, including the number referred to an independent medical review panel and the reasons for such dispositions (including the application of exclusions), on a plan or issuer-specific basis and on a health care specialty-specific basis. 
(III)The length of time in making determinations with respect to such denials. 
(IV)Updated information on the information required to be submitted as a condition of certification with respect to the entity’s performance of external review activities. 
(iii)Information to be provided to certifying organization 
(I)In generalIn the case of a qualified external review entity which is certified (or recertified) under this subsection by a qualified private standard-setting organization, at the request of the organization, the entity shall provide the organization with the information provided to the appropriate Secretary under clause (i). 
(II)Additional informationNothing in this subparagraph shall be construed as preventing such an organization from requiring additional information as a condition of certification or recertification of an entity. 
(iv)Use of informationInformation provided under this subparagraph may be used by the appropriate Secretary and qualified private standard-setting organizations to conduct oversight of qualified external review entities, including recertification of such entities, and shall be made available to the public in an appropriate manner. 
(E)Limitation on liabilityNo qualified external review entity having a contract with a plan or issuer, and no person who is employed by any such entity or who furnishes professional services to such entity (including as an independent medical review panel), shall be held by reason of the performance of any duty, function, or activity required or authorized pursuant to this section, to be civilly liable under any law of the United States or of any State (or political subdivision thereof) if there was no actual malice or gross misconduct in the performance of such duty, function, or activity. 
(5)ReportNot later than 12 months after the general effective date referred to in section 601, the General Accounting Office shall prepare and submit to the appropriate committees of Congress a report concerning— 
(A)the information that is provided under paragraph (3)(D); 
(B)the number of denials that have been upheld by independent medical review panels and the number of denials that have been reversed by such panels; and 
(C)the extent to which independent medical review panels are requiring coverage for benefits that are specifically excluded under the plan or coverage. 
105.Health Care Consumer Assistance Fund 
(a)Grants 
(1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a fund, to be known as the Health Care Consumer Assistance Fund, to be used to award grants to eligible States to carry out consumer assistance activities (including programs established by States prior to the enactment of this Act) designed to provide information, assistance, and referrals to consumers of health insurance products. 
(2)State eligibilityTo be eligible to receive a grant under this subsection a State shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a State plan that describes— 
(A)the manner in which the State will ensure that the health care consumer assistance office (established under paragraph (4)) will educate and assist health care consumers in accessing needed care; 
(B)the manner in which the State will coordinate and distinguish the services provided by the health care consumer assistance office with the services provided by Federal, State and local health-related ombudsman, information, protection and advocacy, insurance, and fraud and abuse programs; 
(C)the manner in which the State will provide information, outreach, and services to underserved, minority populations with limited English proficiency and populations residing in rural areas; 
(D)the manner in which the State will oversee the health care consumer assistance office, its activities, product materials and evaluate program effectiveness; 
(E)the manner in which the State will ensure that funds made available under this section will be used to supplement, and not supplant, any other Federal, State, or local funds expended to provide services for programs described under this section and those described in subparagraphs (C) and (D); 
(F)the manner in which the State will ensure that health care consumer office personnel have the professional background and training to carry out the activities of the office; and 
(G)the manner in which the State will ensure that consumers have direct access to consumer assistance personnel during regular business hours. 
(3)Amount of grant 
(A)In generalFrom amounts appropriated under subsection (b) for a fiscal year, the Secretary shall award a grant to a State in an amount that bears the same ratio to such amounts as the number of individuals within the State covered under a group health plan or under health insurance coverage offered by a health insurance issuer bears to the total number of individuals so covered in all States (as determined by the Secretary). Any amounts provided to a State under this subsection that are not used by the State shall be remitted to the Secretary and reallocated in accordance with this subparagraph. 
(B)Minimum amountIn no case shall the amount provided to a State under a grant under this subsection for a fiscal year be less than an amount equal to 0.5 percent of the amount appropriated for such fiscal year to carry out this section. 
(C)Non-federal contributionsA State will provide for the collection of non-Federal contributions for the operation of the office in an amount that is not less than 25 percent of the amount of Federal funds provided to the State under this section. 
(4)Provision of funds for establishment of office 
(A)In generalFrom amounts provided under a grant under this subsection, a State shall, directly or through a contract with an independent, nonprofit entity with demonstrated experience in serving the needs of health care consumers, provide for the establishment and operation of a State health care consumer assistance office. 
(B)Eligibility of entityTo be eligible to enter into a contract under subparagraph (A), an entity shall demonstrate that it has the technical, organizational, and professional capacity to deliver the services described in subsection (b) to all public and private health insurance participants, beneficiaries, enrollees, or prospective enrollees. 
(C)Existing State entityNothing in this section shall prevent the funding of an existing health care consumer assistance program that otherwise meets the requirements of this section. 
(b)Use of funds 
(1)By StateA State shall use amounts provided under a grant awarded under this section to carry out consumer assistance activities directly or by contract with an independent, non-profit organization. An eligible entity may use some reasonable amount of such grant to ensure the adequate training of personnel carrying out such activities. To receive amounts under this subsection, an eligible entity shall provide consumer assistance services, including— 
(A)the operation of a toll-free telephone hotline to respond to consumer requests; 
(B)the dissemination of appropriate educational materials on available health insurance products and on how best to access health care and the rights and responsibilities of health care consumers; 
(C)the provision of education on effective methods to promptly and efficiently resolve questions, problems, and grievances; 
(D)the coordination of educational and outreach efforts with health plans, health care providers, payers, and governmental agencies; 
(E)referrals to appropriate private and public entities to resolve questions, problems and grievances; and 
(F)the provision of information and assistance, including acting as an authorized representative, regarding internal, external, or administrative grievances or appeals procedures in nonlitigative settings to appeal the denial, termination, or reduction of health care services, or the refusal to pay for such services, under a group health plan or health insurance coverage offered by a health insurance issuer. 
(2)Confidentiality and access to information 
(A)State entityWith respect to a State that directly establishes a health care consumer assistance office, such office shall establish and implement procedures and protocols in accordance with applicable Federal and State laws. 
(B)Contract entityWith respect to a State that, through contract, establishes a health care consumer assistance office, such office shall establish and implement procedures and protocols, consistent with applicable Federal and State laws, to ensure the confidentiality of all information shared by a participant, beneficiary, enrollee, or their personal representative and their health care providers, group health plans, or health insurance insurers with the office and to ensure that no such information is used by the office, or released or disclosed to State agencies or outside persons or entities without the prior written authorization (in accordance with section 164.508 of title 45, Code of Federal Regulations) of the individual or personal representative. The office may, consistent with applicable Federal and State confidentiality laws, collect, use or disclose aggregate information that is not individually identifiable (as defined in section 164.501 of title 45, Code of Federal Regulations). The office shall provide a written description of the policies and procedures of the office with respect to the manner in which health information may be used or disclosed to carry out consumer assistance activities. The office shall provide health care providers, group health plans, or health insurance issuers with a written authorization (in accordance with section 164.508 of title 45, Code of Federal Regulations) to allow the office to obtain medical information relevant to the matter before the office. 
(3)Availability of servicesThe health care consumer assistance office of a State shall not discriminate in the provision of information, referrals, and services regardless of the source of the individual’s health insurance coverage or prospective coverage, including individuals covered under a group health plan or health insurance coverage offered by a health insurance issuer, the medicare or medicaid programs under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 and 1396 et seq.), or under any other Federal or State health care program. 
(4)Designation of responsibilities 
(A)Within existing State entityIf the health care consumer assistance office of a State is located within an existing State regulatory agency or office of an elected State official, the State shall ensure that— 
(i)there is a separate delineation of the funding, activities, and responsibilities of the office as compared to the other funding, activities, and responsibilities of the agency; and 
(ii)the office establishes and implements procedures and protocols to ensure the confidentiality of all information shared by a participant, beneficiary, or enrollee or their personal representative and their health care providers, group health plans, or health insurance issuers with the office and to ensure that no information is disclosed to the State agency or office without the written authorization of the individual or their personal representative in accordance with paragraph (2). 
(B)Contract entityIn the case of an entity that enters into a contract with a State under subsection (a)(3), the entity shall provide assurances that the entity has no conflict of interest in carrying out the activities of the office and that the entity is independent of group health plans, health insurance issuers, providers, payers, and regulators of health care. 
(5)SubcontractsThe health care consumer assistance office of a State may carry out activities and provide services through contracts entered into with 1 or more nonprofit entities so long as the office can demonstrate that all of the requirements of this section are complied with by the office. 
(6)TermA contract entered into under this subsection shall be for a term of 3 years. 
(c)ReportNot later than 1 year after the Secretary first awards grants under this section, and annually thereafter, the Secretary shall prepare and submit to the appropriate committees of Congress a report concerning the activities funded under this section and the effectiveness of such activities in resolving health care-related problems and grievances. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
BAccess to care 
111.Consumer choice option 
(a)In generalIf— 
(1)a health insurance issuer providing health insurance coverage in connection with a group health plan offers to enrollees health insurance coverage which provides for coverage of services (including physician pathology services) only if such services are furnished through health care professionals and providers who are members of a network of health care professionals and providers who have entered into a contract with the issuer to provide such services, or 
(2)a group health plan offers to participants or beneficiaries health benefits which provide for coverage of services only if such services are furnished through health care professionals and providers who are members of a network of health care professionals and providers who have entered into a contract with the plan to provide such services,then the issuer or plan shall also offer or arrange to be offered to such enrollees, participants, or beneficiaries (at the time of enrollment and during an annual open season as provided under subsection (c)) the option of health insurance coverage or health benefits which provide for coverage of such services which are not furnished through health care professionals and providers who are members of such a network unless such enrollees, participants, or beneficiaries are offered such non-network coverage through another group health plan or through another health insurance issuer in the group market. 
(b)Additional costsThe amount of any additional premium charged by the health insurance issuer or group health plan for the additional cost of the creation and maintenance of the option described in subsection (a) and the amount of any additional cost sharing imposed under such option shall be borne by the enrollee, participant, or beneficiary unless it is paid by the health plan sponsor or group health plan through agreement with the health insurance issuer. 
(c)Open seasonAn enrollee, participant, or beneficiary, may change to the offering provided under this section only during a time period determined by the health insurance issuer or group health plan. Such time period shall occur at least annually. 
112.Choice of health care professional 
(a)Primary careIf a group health plan, or a health insurance issuer that offers health insurance coverage, requires or provides for designation by a participant, beneficiary, or enrollee of a participating primary care provider, then the plan or issuer shall permit each participant, beneficiary, and enrollee to designate any participating primary care provider who is available to accept such individual. 
(b)Specialists 
(1)In generalSubject to paragraph (2), a group health plan and a health insurance issuer that offers health insurance coverage shall permit each participant, beneficiary, or enrollee to receive medically necessary and appropriate specialty care, pursuant to appropriate referral procedures, from any qualified participating health care professional who is available to accept such individual for such care. 
(2)LimitationParagraph (1) shall not apply to specialty care if the plan or issuer clearly informs participants, beneficiaries, and enrollees of the limitations on choice of participating health care professionals with respect to such care. 
(3)ConstructionNothing in this subsection shall be construed as affecting the application of section 114 (relating to access to specialists). 
113.Access to emergency care 
(a)Coverage of emergency services 
(1)In generalIf a group health plan, or health insurance coverage offered by a health insurance issuer, provides or covers any benefits with respect to services in an emergency department of a hospital, the plan or issuer shall cover emergency services (as defined in paragraph (2)(B))— 
(A)without the need for any prior authorization determination; 
(B)whether the health care provider furnishing such services is a participating provider with respect to such services; 
(C)in a manner so that, if such services are provided to a participant, beneficiary, or enrollee— 
(i)by a nonparticipating health care provider with or without prior authorization, or 
(ii)by a participating health care provider without prior authorization,the participant, beneficiary, or enrollee is not liable for amounts that exceed the amounts of liability that would be incurred if the services were provided by a participating health care provider with prior authorization; and 
(D)without regard to any other term or condition of such coverage (other than exclusion or coordination of benefits, or an affiliation or waiting period, permitted under section 2701 of the Public Health Service Act, section 701 of the Employee Retirement Income Security Act of 1974, or section 9801 of the Internal Revenue Code of 1986, and other than applicable cost-sharing). 
(2)DefinitionsIn this section: 
(A)Emergency medical conditionThe term emergency medical condition means a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the Social Security Act. 
(B)Emergency servicesThe term emergency services means, with respect to an emergency medical condition— 
(i)a medical screening examination (as required under section 1867 of the Social Security Act) that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition, and 
(ii)within the capabilities of the staff and facilities available at the hospital, such further medical examination and treatment as are required under section 1867 of such Act to stabilize the patient. 
(C)StabilizeThe term to stabilize, with respect to an emergency medical condition (as defined in subparagraph (A)), has the meaning given in section 1867(e)(3) of the Social Security Act (42 U.S.C. 1395dd(e)(3)). 
(b)Reimbursement for maintenance care and post-stabilization careA group health plan, and health insurance coverage offered by a health insurance issuer, must provide reimbursement for maintenance care and post-stabilization care in accordance with the requirements of section 1852(d)(2) of the Social Security Act (42 U.S.C. 1395w–22(d)(2)). Such reimbursement shall be provided in a manner consistent with subsection (a)(1)(C). 
(c)Coverage of emergency ambulance services 
(1)In generalIf a group health plan, or health insurance coverage provided by a health insurance issuer, provides any benefits with respect to ambulance services and emergency services, the plan or issuer shall cover emergency ambulance services (as defined in paragraph (2)) furnished under the plan or coverage under the same terms and conditions under subparagraphs (A) through (D) of subsection (a)(1) under which coverage is provided for emergency services. 
(2)Emergency ambulance servicesFor purposes of this subsection, the term emergency ambulance services means ambulance services (as defined for purposes of section 1861(s)(7) of the Social Security Act) furnished to transport an individual who has an emergency medical condition (as defined in subsection (a)(2)(A)) to a hospital for the receipt of emergency services (as defined in subsection (a)(2)(B)) in a case in which the emergency services are covered under the plan or coverage pursuant to subsection (a)(1) and a prudent layperson, with an average knowledge of health and medicine, could reasonably expect that the absence of such transport would result in placing the health of the individual in serious jeopardy, serious impairment of bodily function, or serious dysfunction of any bodily organ or part. 
114.Timely access to specialists 
(a)Timely access 
(1)In generalA group health plan and a health insurance issuer offering health insurance coverage shall ensure that participants, beneficiaries, and enrollees receive timely access to specialists who are appropriate to the condition of, and accessible to, the participant, beneficiary, or enrollee, when such specialty care is a covered benefit under the plan or coverage. 
(2)Rule of constructionNothing in paragraph (1) shall be construed— 
(A)to require the coverage under a group health plan or health insurance coverage of benefits or services; 
(B)to prohibit a plan or issuer from including providers in the network only to the extent necessary to meet the needs of the plan’s or issuer’s participants, beneficiaries, or enrollees; or 
(C)to override any State licensure or scope-of-practice law. 
(3)Access to certain providers 
(A)In generalWith respect to specialty care under this section, if a participating specialist is not available and qualified to provide such care to the participant, beneficiary, or enrollee, the plan or issuer shall provide for coverage of such care by a nonparticipating specialist. 
(B)Treatment of nonparticipating providersIf a participant, beneficiary, or enrollee receives care from a nonparticipating specialist pursuant to subparagraph (A), such specialty care shall be provided at no additional cost to the participant, beneficiary, or enrollee beyond what the participant, beneficiary, or enrollee would otherwise pay for such specialty care if provided by a participating specialist. 
(b)Referrals 
(1)AuthorizationSubject to subsection (a)(1), a group health plan or health insurance issuer may require an authorization in order to obtain coverage for specialty services under this section. Any such authorization— 
(A)shall be for an appropriate duration of time or number of referrals, including an authorization for a standing referral where appropriate; and 
(B)may not be refused solely because the authorization involves services of a nonparticipating specialist (described in subsection (a)(3)). 
(2)Referrals for ongoing special conditions 
(A)In generalSubject to subsection (a)(1), a group health plan and a health insurance issuer shall permit a participant, beneficiary, or enrollee who has an ongoing special condition (as defined in subparagraph (B)) to receive a referral to a specialist for the treatment of such condition and such specialist may authorize such referrals, procedures, tests, and other medical services with respect to such condition, or coordinate the care for such condition, subject to the terms of a treatment plan (if any) referred to in subsection (c) with respect to the condition. 
(B)Ongoing special condition definedIn this subsection, the term ongoing special condition means a condition or disease that— 
(i)is life-threatening, degenerative, potentially disabling, or congenital; and 
(ii)requires specialized medical care over a prolonged period of time. 
(c)Treatment plans 
(1)In generalA group health plan or health insurance issuer may require that the specialty care be provided— 
(A)pursuant to a treatment plan, but only if the treatment plan— 
(i)is developed by the specialist, in consultation with the case manager or primary care provider, and the participant, beneficiary, or enrollee, and 
(ii)is approved by the plan or issuer in a timely manner, if the plan or issuer requires such approval; and 
(B)in accordance with applicable quality assurance and utilization review standards of the plan or issuer. 
(2)NotificationNothing in paragraph (1) shall be construed as prohibiting a plan or issuer from requiring the specialist to provide the plan or issuer with regular updates on the specialty care provided, as well as all other reasonably necessary medical information. 
(d)Specialist definedFor purposes of this section, the term specialist means, with respect to the condition of the participant, beneficiary, or enrollee, a health care professional, facility, or center that has adequate expertise through appropriate training and experience (including, in the case of a child, appropriate pediatric expertise) to provide high quality care in treating the condition. 
115.Patient access to obstetrical and gynecological care 
(a)General rights 
(1)Direct accessA group health plan, and a health insurance issuer offering health insurance coverage, described in subsection (b) may not require authorization or referral by the plan, issuer, or any person (including a primary care provider described in subsection (b)(2)) in the case of a female participant, beneficiary, or enrollee who seeks coverage for obstetrical or gynecological care provided by a participating health care professional who specializes in obstetrics or gynecology. 
(2)Obstetrical and gynecological careA group health plan and a health insurance issuer described in subsection (b) shall treat the provision of obstetrical and gynecological care, and the ordering of related obstetrical and gynecological items and services, pursuant to the direct access described under paragraph (1), by a participating health care professional who specializes in obstetrics or gynecology as the authorization of the primary care provider. 
(b)Application of SectionA group health plan, or health insurance issuer offering health insurance coverage, described in this subsection is a group health plan or coverage that— 
(1)provides coverage for obstetric or gynecologic care; and 
(2)requires the designation by a participant, beneficiary, or enrollee of a participating primary care provider. 
(c)ConstructionNothing in subsection (a) shall be construed to— 
(1)waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of obstetrical or gynecological care; or 
(2)preclude the group health plan or health insurance issuer involved from requiring that the obstetrical or gynecological provider notify the primary care health care professional or the plan or issuer of treatment decisions. 
116.Access to pediatric care 
(a)Pediatric careIn the case of a person who has a child who is a participant, beneficiary, or enrollee under a group health plan, or health insurance coverage offered by a health insurance issuer, if the plan or issuer requires or provides for the designation of a participating primary care provider for the child, the plan or issuer shall permit such person to designate a physician (allopathic or osteopathic) who specializes in pediatrics as the child’s primary care provider if such provider participates in the network of the plan or issuer. 
(b)ConstructionNothing in subsection (a) shall be construed to waive any exclusions of coverage under the terms and conditions of the plan or health insurance coverage with respect to coverage of pediatric care. 
117.Continuity of care 
(a)Termination of provider 
(1)In generalIf— 
(A)a contract between a group health plan, or a health insurance issuer offering health insurance coverage, and a treating health care provider is terminated (as defined in paragraph (e)(4)), or 
(B)benefits or coverage provided by a health care provider are terminated because of a change in the terms of provider participation in such plan or coverage,the plan or issuer shall meet the requirements of paragraph (3) with respect to each continuing care patient. 
(2)Treatment of termination of contract with health insurance issuerIf a contract for the provision of health insurance coverage between a group health plan and a health insurance issuer is terminated and, as a result of such termination, coverage of services of a health care provider is terminated with respect to an individual, the provisions of paragraph (1) (and the succeeding provisions of this section) shall apply under the plan in the same manner as if there had been a contract between the plan and the provider that had been terminated, but only with respect to benefits that are covered under the plan after the contract termination. 
(3)RequirementsThe requirements of this paragraph are that the plan or issuer— 
(A)notify the continuing care patient involved, or arrange to have the patient notified pursuant to subsection (d)(2), on a timely basis of the termination described in paragraph (1) (or paragraph (2), if applicable) and the right to elect continued transitional care from the provider under this section; 
(B)provide the patient with an opportunity to notify the plan or issuer of the patient’s need for transitional care; and 
(C)subject to subsection (c), permit the patient to elect to continue to be covered with respect to the course of treatment by such provider with the provider’s consent during a transitional period (as provided for under subsection (b)). 
(4)Continuing care patientFor purposes of this section, the term continuing care patient means a participant, beneficiary, or enrollee who— 
(A)is undergoing a course of treatment for a serious and complex condition from the provider at the time the plan or issuer receives or provides notice of provider, benefit, or coverage termination described in paragraph (1) (or paragraph (2), if applicable); 
(B)is undergoing a course of institutional or inpatient care from the provider at the time of such notice; 
(C)is scheduled to undergo non-elective surgery from the provider at the time of such notice; 
(D)is pregnant and undergoing a course of treatment for the pregnancy from the provider at the time of such notice; or 
(E)is or was determined to be terminally ill (as determined under section 1861(dd)(3)(A) of the Social Security Act) at the time of such notice, but only with respect to a provider that was treating the terminal illness before the date of such notice. 
(b)Transitional periods 
(1)Serious and complex conditionsThe transitional period under this subsection with respect to a continuing care patient described in subsection (a)(4)(A) shall extend for up to 90 days (as determined by the treating health care professional) from the date of the notice described in subsection (a)(3)(A). 
(2)Institutional or inpatient careThe transitional period under this subsection for a continuing care patient described in subsection (a)(4)(B) shall extend until the earlier of— 
(A)the expiration of the 90-day period beginning on the date on which the notice under subsection (a)(3)(A) is provided; or 
(B)the date of discharge of the patient from such care or the termination of the period of institutionalization, or, if later, the date of completion of reasonable follow-up care. 
(3)Scheduled non-elective surgeryThe transitional period under this subsection for a continuing care patient described in subsection (a)(4)(C) shall extend until the completion of the surgery involved and post-surgical follow-up care relating to the surgery and occurring within 90 days after the date of the surgery. 
(4)PregnancyThe transitional period under this subsection for a continuing care patient described in subsection (a)(4)(D) shall extend through the provision of post-partum care directly related to the delivery. 
(5)Terminal illnessThe transitional period under this subsection for a continuing care patient described in subsection (a)(4)(E) shall extend for the remainder of the patient’s life for care that is directly related to the treatment of the terminal illness or its medical manifestations. 
(c)Permissible terms and conditionsA group health plan or health insurance issuer may condition coverage of continued treatment by a provider under this section upon the provider agreeing to the following terms and conditions: 
(1)The treating health care provider agrees to accept reimbursement from the plan or issuer and continuing care patient involved (with respect to cost-sharing) at the rates applicable prior to the start of the transitional period as payment in full (or, in the case described in subsection (a)(2), at the rates applicable under the replacement plan or coverage after the date of the termination of the contract with the group health plan or health insurance issuer) and not to impose cost-sharing with respect to the patient in an amount that would exceed the cost-sharing that could have been imposed if the contract referred to in subsection (a)(1) had not been terminated. 
(2)The treating health care provider agrees to adhere to the quality assurance standards of the plan or issuer responsible for payment under paragraph (1) and to provide to such plan or issuer necessary medical information related to the care provided. 
(3)The treating health care provider agrees otherwise to adhere to such plan’s or issuer’s policies and procedures, including procedures regarding referrals and obtaining prior authorization and providing services pursuant to a treatment plan (if any) approved by the plan or issuer. 
(d)Rules of constructionNothing in this section shall be construed— 
(1)to require the coverage of benefits which would not have been covered if the provider involved remained a participating provider; or 
(2)with respect to the termination of a contract under subsection (a) to prevent a group health plan or health insurance issuer from requiring that the health care provider— 
(A)notify participants, beneficiaries, or enrollees of their rights under this section; or 
(B)provide the plan or issuer with the name of each participant, beneficiary, or enrollee who the provider believes is a continuing care patient. 
(e)DefinitionsIn this section: 
(1)ContractThe term contract includes, with respect to a plan or issuer and a treating health care provider, a contract between such plan or issuer and an organized network of providers that includes the treating health care provider, and (in the case of such a contract) the contract between the treating health care provider and the organized network. 
(2)Health care providerThe term health care provider or provider means— 
(A)any individual who is engaged in the delivery of health care services in a State and who is required by State law or regulation to be licensed or certified by the State to engage in the delivery of such services in the State; and 
(B)any entity that is engaged in the delivery of health care services in a State and that, if it is required by State law or regulation to be licensed or certified by the State to engage in the delivery of such services in the State, is so licensed. 
(3)Serious and complex conditionThe term serious and complex condition means, with respect to a participant, beneficiary, or enrollee under the plan or coverage— 
(A)in the case of an acute illness, a condition that is serious enough to require specialized medical treatment to avoid the reasonable possibility of death or permanent harm; or 
(B)in the case of a chronic illness or condition, is an ongoing special condition (as defined in section 114(b)(2)(B)). 
(4)TerminatedThe term terminated includes, with respect to a contract, the expiration or nonrenewal of the contract, but does not include a termination of the contract for failure to meet applicable quality standards or for fraud. 
118.Access to needed prescription drugs 
(a)In generalTo the extent that a group health plan, or health insurance coverage offered by a health insurance issuer, provides coverage for benefits with respect to prescription drugs, and limits such coverage to drugs included in a formulary, the plan or issuer shall— 
(1)ensure the participation of physicians and pharmacists in developing and reviewing such formulary; 
(2)provide for disclosure of the formulary to providers; and 
(3)in accordance with the applicable quality assurance and utilization review standards of the plan or issuer, provide for exceptions from the formulary limitation when a non-formulary alternative is medically necessary and appropriate and, in the case of such an exception, apply the same cost-sharing requirements that would have applied in the case of a drug covered under the formulary. 
(b)Coverage of approved drugs and medical devices 
(1)In generalA group health plan (and health insurance coverage offered in connection with such a plan) that provides any coverage of prescription drugs or medical devices shall not deny coverage of such a drug or device on the basis that the use is investigational, if the use— 
(A)in the case of a prescription drug— 
(i)is included in the labeling authorized by the application in effect for the drug pursuant to subsection (b) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act, without regard to any postmarketing requirements that may apply under such Act; or 
(ii)is included in the labeling authorized by the application in effect for the drug under section 351 of the Public Health Service Act, without regard to any postmarketing requirements that may apply pursuant to such section; or 
(B)in the case of a medical device, is included in the labeling authorized by a regulation under subsection (d) or (e) of section 513 of the Federal Food, Drug, and Cosmetic Act, an order under subsection (f) of such section, or an application approved under section 515 of such Act, without regard to any postmarketing requirements that may apply under such Act. 
(2)ConstructionNothing in this subsection shall be construed as requiring a group health plan (or health insurance coverage offered in connection with such a plan) to provide any coverage of prescription drugs or medical devices. 
119.Coverage for individuals participating in approved clinical trials 
(a)Coverage 
(1)In generalIf a group health plan, or health insurance issuer that is providing health insurance coverage, provides coverage to a qualified individual (as defined in subsection (b)), the plan or issuer— 
(A)may not deny the individual participation in the clinical trial referred to in subsection (b)(2); 
(B)subject to subsection (c), may not deny (or limit or impose additional conditions on) the coverage of routine patient costs for items and services furnished in connection with participation in the trial; and 
(C)may not discriminate against the individual on the basis of the enrollee’s participation in such trial. 
(2)Exclusion of certain costsFor purposes of paragraph (1)(B), routine patient costs do not include the cost of the tests or measurements conducted primarily for the purpose of the clinical trial involved. 
(3)Use of in-network providersIf one or more participating providers is participating in a clinical trial, nothing in paragraph (1) shall be construed as preventing a plan or issuer from requiring that a qualified individual participate in the trial through such a participating provider if the provider will accept the individual as a participant in the trial. 
(b)Qualified individual definedFor purposes of subsection (a), the term qualified individual means an individual who is a participant or beneficiary in a group health plan, or who is an enrollee under health insurance coverage, and who meets the following conditions: 
(1) 
(A)The individual has a life-threatening or serious illness for which no standard treatment is effective. 
(B)The individual is eligible to participate in an approved clinical trial according to the trial protocol with respect to treatment of such illness. 
(C)The individual’s participation in the trial offers meaningful potential for significant clinical benefit for the individual. 
(2)Either— 
(A)the referring physician is a participating health care professional and has concluded that the individual’s participation in such trial would be appropriate based upon the individual meeting the conditions described in paragraph (1); or 
(B)the participant, beneficiary, or enrollee provides medical and scientific information establishing that the individual’s participation in such trial would be appropriate based upon the individual meeting the conditions described in paragraph (1). 
(c)Payment 
(1)In generalUnder this section a group health plan and a health insurance issuer shall provide for payment for routine patient costs described in subsection (a)(2) but is not required to pay for costs of items and services that are reasonably expected (as determined by the appropriate Secretary) to be paid for by the sponsors of an approved clinical trial. 
(2)Payment rateIn the case of covered items and services provided by— 
(A)a participating provider, the payment rate shall be at the agreed upon rate; or 
(B)a nonparticipating provider, the payment rate shall be at the rate the plan or issuer would normally pay for comparable services under subparagraph (A). 
(d)Approved clinical trial defined 
(1)In generalIn this section, the term approved clinical trial means a clinical research study or clinical investigation— 
(A)approved and funded (which may include funding through in-kind contributions) by one or more of the following: 
(i)the National Institutes of Health; 
(ii)a cooperative group or center of the National Institutes of Health, including a qualified nongovernmental research entity to which the National Cancer Institute has awarded a center support grant; 
(iii)either of the following if the conditions described in paragraph (2) are met— 
(I)the Department of Veterans Affairs; 
(II)the Department of Defense; or 
(B)approved by the Food and Drug Administration. 
(2)Conditions for departmentsThe conditions described in this paragraph, for a study or investigation conducted by a Department, are that the study or investigation has been reviewed and approved through a system of peer review that the appropriate Secretary determines— 
(A)to be comparable to the system of peer review of studies and investigations used by the National Institutes of Health; and 
(B)assures unbiased review of the highest ethical standards by qualified individuals who have no interest in the outcome of the review. 
(e)ConstructionNothing in this section shall be construed to limit a plan’s or issuer’s coverage with respect to clinical trials. 
120.Required coverage for minimum hospital stay for mastectomies and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations 
(a)Inpatient care 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage, that provides medical and surgical benefits shall ensure that inpatient coverage with respect to the treatment of breast cancer is provided for a period of time as is determined by the attending physician, in consultation with the patient, to be medically necessary and appropriate following— 
(A)a mastectomy; 
(B)a lumpectomy; or 
(C)a lymph node dissection for the treatment of breast cancer. 
(2)ExceptionNothing in this section shall be construed as requiring the provision of inpatient coverage if the attending physician and patient determine that a shorter period of hospital stay is medically appropriate. 
(b)Prohibition on certain modificationsIn implementing the requirements of this section, a group health plan, and a health insurance issuer providing health insurance coverage, may not modify the terms and conditions of coverage based on the determination by a participant, beneficiary, or enrollee to request less than the minimum coverage required under subsection (a). 
(c)Secondary consultations 
(1)In generalA group health plan, and a health insurance issuer providing health insurance coverage, that provides coverage with respect to medical and surgical services provided in relation to the diagnosis and treatment of cancer shall ensure that full coverage is provided for secondary consultations by specialists in the appropriate medical fields (including pathology, radiology, and oncology) to confirm or refute such diagnosis. Such plan or issuer shall ensure that full coverage is provided for such secondary consultation whether such consultation is based on a positive or negative initial diagnosis. In any case in which the attending physician certifies in writing that services necessary for such a secondary consultation are not sufficiently available from specialists operating under the plan or coverage with respect to whose services coverage is otherwise provided under such plan or by such issuer, such plan or issuer shall ensure that coverage is provided with respect to the services necessary for the secondary consultation with any other specialist selected by the attending physician for such purpose at no additional cost to the individual beyond that which the individual would have paid if the specialist was participating in the network of the plan or issuer. 
(2)ExceptionNothing in paragraph (1) shall be construed as requiring the provision of secondary consultations where the patient determines not to seek such a consultation. 
(d)Prohibition on penalties or incentivesA group health plan, and a health insurance issuer providing health insurance coverage, may not— 
(1)penalize or otherwise reduce or limit the reimbursement of a provider or specialist because the provider or specialist provided care to a participant, beneficiary, or enrollee in accordance with this section; 
(2)provide financial or other incentives to a physician or specialist to induce the physician or specialist to keep the length of inpatient stays of patients following a mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast cancer below certain limits or to limit referrals for secondary consultations; or 
(3)provide financial or other incentives to a physician or specialist to induce the physician or specialist to refrain from referring a participant, beneficiary, or enrollee for a secondary consultation that would otherwise be covered by the plan or coverage involved under subsection (c). 
CAccess to information 
121.Patient access to information 
(a)Requirement 
(1)Disclosure 
(A)In generalA group health plan, and a health insurance issuer that provides coverage in connection with health insurance coverage, shall provide for the disclosure to participants, beneficiaries, and enrollees— 
(i)of the information described in subsection (b) at the time of the initial enrollment of the participant, beneficiary, or enrollee under the plan or coverage; 
(ii)of such information on an annual basis— 
(I)in conjunction with the election period of the plan or coverage if the plan or coverage has such an election period; or 
(II)in the case of a plan or coverage that does not have an election period, in conjunction with the beginning of the plan or coverage year; and 
(iii)of information relating to any material reduction to the benefits or information described in such subsection or subsection (c), in the form of a notice provided not later than 30 days before the date on which the reduction takes effect. 
(B)Participants, beneficiaries, and enrolleesThe disclosure required under subparagraph (A) shall be provided— 
(i)jointly to each participant, beneficiary, and enrollee who reside at the same address; or 
(ii)in the case of a beneficiary or enrollee who does not reside at the same address as the participant or another enrollee, separately to the participant or other enrollees and such beneficiary or enrollee. 
(2)Provision of informationInformation shall be provided to participants, beneficiaries, and enrollees under this section at the last known address maintained by the plan or issuer with respect to such participants, beneficiaries, or enrollees, to the extent that such information is provided to participants, beneficiaries, or enrollees via the United States Postal Service or other private delivery service. 
(b)Required informationThe informational materials to be distributed under this section shall include for each option available under the group health plan or health insurance coverage the following: 
(1)BenefitsA description of the covered benefits, including— 
(A)any in- and out-of-network benefits; 
(B)specific preventive services covered under the plan or coverage if such services are covered; 
(C)any specific exclusions or express limitations of benefits described in section 104(d)(3)(C); 
(D)any other benefit limitations, including any annual or lifetime benefit limits and any monetary limits or limits on the number of visits, days, or services, and any specific coverage exclusions; and 
(E)any definition of medical necessity used in making coverage determinations by the plan, issuer, or claims administrator. 
(2)Cost sharingA description of any cost-sharing requirements, including— 
(A)any premiums, deductibles, coinsurance, copayment amounts, and liability for balance billing, for which the participant, beneficiary, or enrollee will be responsible under each option available under the plan; 
(B)any maximum out-of-pocket expense for which the participant, beneficiary, or enrollee may be liable; 
(C)any cost-sharing requirements for out-of-network benefits or services received from nonparticipating providers; and 
(D)any additional cost-sharing or charges for benefits and services that are furnished without meeting applicable plan or coverage requirements, such as prior authorization or precertification. 
(3)DisenrollmentInformation relating to the disenrollment of a participant, beneficiary, or enrollee. 
(4)Service areaA description of the plan or issuer’s service area, including the provision of any out-of-area coverage. 
(5)Participating providersA directory of participating providers (to the extent a plan or issuer provides coverage through a network of providers) that includes, at a minimum, the name, address, and telephone number of each participating provider, and information about how to inquire whether a participating provider is currently accepting new patients. 
(6)Choice of primary care providerA description of any requirements and procedures to be used by participants, beneficiaries, and enrollees in selecting, accessing, or changing their primary care provider, including providers both within and outside of the network (if the plan or issuer permits out-of-network services), and the right to select a pediatrician as a primary care provider under section 116 for a participant, beneficiary, or enrollee who is a child if such section applies. 
(7)Preauthorization requirementsA description of the requirements and procedures to be used to obtain preauthorization for health services, if such preauthorization is required. 
(8)Experimental and investigational treatmentsA description of the process for determining whether a particular item, service, or treatment is considered experimental or investigational, and the circumstances under which such treatments are covered by the plan or issuer. 
(9)Specialty careA description of the requirements and procedures to be used by participants, beneficiaries, and enrollees in accessing specialty care and obtaining referrals to participating and nonparticipating specialists, including any limitations on choice of health care professionals referred to in section 112(b)(2) and the right to timely access to specialists care under section 114 if such section applies. 
(10)Clinical trialsA description of the circumstances and conditions under which participation in clinical trials is covered under the terms and conditions of the plan or coverage, and the right to obtain coverage for approved clinical trials under section 119 if such section applies. 
(11)Prescription drugsTo the extent the plan or issuer provides coverage for prescription drugs, a statement of whether such coverage is limited to drugs included in a formulary, a description of any provisions and cost-sharing required for obtaining on- and off-formulary medications, and a description of the rights of participants, beneficiaries, and enrollees in obtaining access to prescription drugs under section 118 if such section applies. 
(12)Emergency servicesA summary of the rules and procedures for accessing emergency services, including the right of a participant, beneficiary, or enrollee to obtain emergency services under the prudent layperson standard under section 113, if such section applies, and any educational information that the plan or issuer may provide regarding the appropriate use of emergency services. 
(13)Claims and appealsA description of the plan or issuer’s rules and procedures pertaining to claims and appeals, a description of the rights (including deadlines for exercising rights) of participants, beneficiaries, and enrollees under subtitle A in obtaining covered benefits, filing a claim for benefits, and appealing coverage decisions internally and externally (including telephone numbers and mailing addresses of the appropriate authority), and a description of any additional legal rights and remedies available under section 502 of the Employee Retirement Income Security Act of 1974 and applicable State law. 
(14)Advance directives and organ donationA description of procedures for advance directives and organ donation decisions if the plan or issuer maintains such procedures. 
(15)Information on plans and issuersThe name, mailing address, and telephone number or numbers of the plan administrator and the issuer to be used by participants, beneficiaries, and enrollees seeking information about plan or coverage benefits and services, payment of a claim, or authorization for services and treatment. Notice of whether the benefits under the plan or coverage are provided under a contract or policy of insurance issued by an issuer, or whether benefits are provided directly by the plan sponsor who bears the insurance risk. 
(16)Translation servicesA summary description of any translation or interpretation services (including the availability of printed information in languages other than English, audio tapes, or information in Braille) that are available for non-English speakers and participants, beneficiaries, and enrollees with communication disabilities and a description of how to access these items or services. 
(17)Accreditation informationAny information that is made public by accrediting organizations in the process of accreditation if the plan or issuer is accredited, or any additional quality indicators (such as the results of enrollee satisfaction surveys) that the plan or issuer makes public or makes available to participants, beneficiaries, and enrollees. 
(18)Notice of requirementsA description of any rights of participants, beneficiaries, and enrollees that are established by the provisions of this Act (excluding those described in paragraphs (1) through (17)) if such provisions apply. The description required under this paragraph may be combined with the notices of the type described in sections 711(d), 713(b), or 606(a)(1) of the Employee Retirement Income Security Act of 1974 and with any other notice provision that the appropriate Secretary determines may be combined, so long as such combination does not result in any reduction in the information that would otherwise be provided to the recipient. 
(19)Availability of additional informationA statement that the information described in subsection (c), and instructions on obtaining such information (including telephone numbers and, if available, Internet websites), shall be made available upon request. 
(20)Designated decisionmakersA description of the participants and beneficiaries with respect to whom each designated decisionmaker under the plan has assumed liability under section 502(o) of the Employee Retirement Income Security Act of 1974 and the name and address of each such decisionmaker. 
(c)Additional informationThe informational materials to be provided upon the request of a participant, beneficiary, or enrollee shall include for each option available under a group health plan or health insurance coverage the following: 
(1)Status of providersThe State licensure status of the plan or issuer’s participating health care professionals and participating health care facilities, and, if available, the education, training, specialty qualifications or certifications of such professionals. 
(2)Compensation methodsA summary description by category of the applicable methods (such as capitation, fee-for-service, salary, bundled payments, per diem, or a combination thereof) used for compensating prospective or treating health care professionals (including primary care providers and specialists) and facilities in connection with the provision of health care under the plan or coverage. 
(3)Prescription drugsInformation about whether a specific prescription medication is included in the formulary of the plan or issuer, if the plan or issuer uses a defined formulary. 
(4)Utilization review activitiesA description of procedures used and requirements (including circumstances, timeframes, and appeals rights) under any utilization review program under sections 101 and 102, including any drug formulary program under section 118. 
(5)External appeals informationAggregate information on the number and outcomes of external medical reviews, relative to the sample size (such as the number of covered lives) under the plan or under the coverage of the issuer. 
(d)Manner of disclosureThe information described in this section shall be disclosed in an accessible medium and format that is calculated to be understood by a participant or enrollee. 
(e)Rules of constructionNothing in this section shall be construed to prohibit a group health plan, or a health insurance issuer in connection with health insurance coverage, from— 
(1)distributing any other additional information determined by the plan or issuer to be important or necessary in assisting participants, beneficiaries, and enrollees in the selection of a health plan or health insurance coverage; and 
(2)complying with the provisions of this section by providing information in brochures, through the Internet or other electronic media, or through other similar means, so long as— 
(A)the disclosure of such information in such form is in accordance with requirements as the appropriate Secretary may impose, and 
(B)in connection with any such disclosure of information through the Internet or other electronic media— 
(i)the recipient has affirmatively consented to the disclosure of such information in such form, 
(ii)the recipient is capable of accessing the information so disclosed on the recipient’s individual workstation or at the recipient’s home, 
(iii)the recipient retains an ongoing right to receive paper disclosure of such information and receives, in advance of any attempt at disclosure of such information to him or her through the Internet or other electronic media, notice in printed form of such ongoing right and of the proper software required to view information so disclosed, and 
(iv)the plan administrator appropriately ensures that the intended recipient is receiving the information so disclosed and provides the information in printed form if the information is not received. 
DProtecting the doctor-patient relationship 
131.Prohibition of interference with certain medical communications 
(a)General ruleThe provisions of any contract or agreement, or the operation of any contract or agreement, between a group health plan or health insurance issuer in relation to health insurance coverage (including any partnership, association, or other organization that enters into or administers such a contract or agreement) and a health care provider (or group of health care providers) shall not prohibit or otherwise restrict a health care professional from advising such a participant, beneficiary, or enrollee who is a patient of the professional about the health status of the individual or medical care or treatment for the individual’s condition or disease, regardless of whether benefits for such care or treatment are provided under the plan or coverage, if the professional is acting within the lawful scope of practice. 
(b)NullificationAny contract provision or agreement that restricts or prohibits medical communications in violation of subsection (a) shall be null and void. 
132.Prohibition of discrimination against providers based on licensure 
(a)In generalA group health plan, and a health insurance issuer with respect to health insurance coverage, shall not discriminate with respect to participation or indemnification as to any provider who is acting within the scope of the provider’s license or certification under applicable State law, solely on the basis of such license or certification. 
(b)ConstructionSubsection (a) shall not be construed— 
(1)as requiring the coverage under a group health plan or health insurance coverage of a particular benefit or service or to prohibit a plan or issuer from including providers only to the extent necessary to meet the needs of the plan’s or issuer’s participants, beneficiaries, or enrollees or from establishing any measure designed to maintain quality and control costs consistent with the responsibilities of the plan or issuer; 
(2)to override any State licensure or scope-of-practice law; or 
(3)as requiring a plan or issuer that offers network coverage to include for participation every willing provider who meets the terms and conditions of the plan or issuer. 
133.Prohibition against improper incentive arrangements 
(a)In generalA group health plan and a health insurance issuer offering health insurance coverage may not operate any physician incentive plan (as defined in subparagraph (B) of section 1852(j)(4) of the Social Security Act) unless the requirements described in clauses (i), (ii)(I), and (iii) of subparagraph (A) of such section are met with respect to such a plan. 
(b)ApplicationFor purposes of carrying out paragraph (1), any reference in section 1852(j)(4) of the Social Security Act to the Secretary, a Medicare+Choice or MedicareAdvantage organization, or an individual enrolled with such an organization shall be treated as a reference to the applicable authority, a group health plan or health insurance issuer, respectively, and a participant, beneficiary, or enrollee with the plan or organization, respectively. 
(c)ConstructionNothing in this section shall be construed as prohibiting all capitation and similar arrangements or all provider discount arrangements. 
134.Payment of claimsA group health plan, and a health insurance issuer offering health insurance coverage, shall provide for prompt payment of claims submitted for health care services or supplies furnished to a participant, beneficiary, or enrollee with respect to benefits covered by the plan or issuer, in a manner that is no less protective than the provisions of section 1842(c)(2) of the Social Security Act (42 U.S.C. 1395u(c)(2)). 
135.Protection for patient advocacy 
(a)Protection for use of utilization review and grievance processA group health plan, and a health insurance issuer with respect to the provision of health insurance coverage, may not retaliate against a participant, beneficiary, enrollee, or health care provider based on the participant’s, beneficiary’s, enrollee’s or provider’s use of, or participation in, a utilization review process or a grievance process of the plan or issuer (including an internal or external review or appeal process) under this title. 
(b)Protection for quality advocacy by health care professionals 
(1)In generalA group health plan and a health insurance issuer may not retaliate or discriminate against a protected health care professional because the professional in good faith— 
(A)discloses information relating to the care, services, or conditions affecting one or more participants, beneficiaries, or enrollees of the plan or issuer to an appropriate public regulatory agency, an appropriate private accreditation body, or appropriate management personnel of the plan or issuer; or 
(B)initiates, cooperates, or otherwise participates in an investigation or proceeding by such an agency with respect to such care, services, or conditions.If an institutional health care provider is a participating provider with such a plan or issuer or otherwise receives payments for benefits provided by such a plan or issuer, the provisions of the previous sentence shall apply to the provider in relation to care, services, or conditions affecting one or more patients within an institutional health care provider in the same manner as they apply to the plan or issuer in relation to care, services, or conditions provided to one or more participants, beneficiaries, or enrollees; and for purposes of applying this sentence, any reference to a plan or issuer is deemed a reference to the institutional health care provider. 
(2)Good faith actionFor purposes of paragraph (1), a protected health care professional is considered to be acting in good faith with respect to disclosure of information or participation if, with respect to the information disclosed as part of the action— 
(A)the disclosure is made on the basis of personal knowledge and is consistent with that degree of learning and skill ordinarily possessed by health care professionals with the same licensure or certification and the same experience; 
(B)the professional reasonably believes the information to be true; 
(C)the information evidences either a violation of a law, rule, or regulation, of an applicable accreditation standard, or of a generally recognized professional or clinical standard or that a patient is in imminent hazard of loss of life or serious injury; and 
(D)subject to subparagraphs (B) and (C) of paragraph (3), the professional has followed reasonable internal procedures of the plan, issuer, or institutional health care provider established for the purpose of addressing quality concerns before making the disclosure. 
(3)Exception and special rule 
(A)General exceptionParagraph (1) does not protect disclosures that would violate Federal or State law or diminish or impair the rights of any person to the continued protection of confidentiality of communications provided by such law. 
(B)Notice of internal proceduresSubparagraph (D) of paragraph (2) shall not apply unless the internal procedures involved are reasonably expected to be known to the health care professional involved. For purposes of this subparagraph, a health care professional is reasonably expected to know of internal procedures if those procedures have been made available to the professional through distribution or posting. 
(C)Internal procedure exceptionSubparagraph (D) of paragraph (2) also shall not apply if— 
(i)the disclosure relates to an imminent hazard of loss of life or serious injury to a patient; 
(ii)the disclosure is made to an appropriate private accreditation body pursuant to disclosure procedures established by the body; or 
(iii)the disclosure is in response to an inquiry made in an investigation or proceeding of an appropriate public regulatory agency and the information disclosed is limited to the scope of the investigation or proceeding. 
(4)Additional considerationsIt shall not be a violation of paragraph (1) to take an adverse action against a protected health care professional if the plan, issuer, or provider taking the adverse action involved demonstrates that it would have taken the same adverse action even in the absence of the activities protected under such paragraph. 
(5)NoticeA group health plan, health insurance issuer, and institutional health care provider shall post a notice, to be provided or approved by the Secretary of Labor, setting forth excerpts from, or summaries of, the pertinent provisions of this subsection and information pertaining to enforcement of such provisions. 
(6)Constructions 
(A)Determinations of coverageNothing in this subsection shall be construed to prohibit a plan or issuer from making a determination not to pay for a particular medical treatment or service or the services of a type of health care professional. 
(B)Enforcement of peer review protocols and internal proceduresNothing in this subsection shall be construed to prohibit a plan, issuer, or provider from establishing and enforcing reasonable peer review or utilization review protocols or determining whether a protected health care professional has complied with those protocols or from establishing and enforcing internal procedures for the purpose of addressing quality concerns. 
(C)Relation to other rightsNothing in this subsection shall be construed to abridge rights of participants, beneficiaries, enrollees, and protected health care professionals under other applicable Federal or State laws. 
(7)Protected health care professional definedFor purposes of this subsection, the term protected health care professional means an individual who is a licensed or certified health care professional and who— 
(A)with respect to a group health plan or health insurance issuer, is an employee of the plan or issuer or has a contract with the plan or issuer for provision of services for which benefits are available under the plan or issuer; or 
(B)with respect to an institutional health care provider, is an employee of the provider or has a contract or other arrangement with the provider respecting the provision of health care services. 
EDefinitions 
151.Definitions 
(a)Incorporation of general definitionsExcept as otherwise provided, the provisions of section 2791 of the Public Health Service Act shall apply for purposes of this title in the same manner as they apply for purposes of title XXVII of such Act. 
(b)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Health and Human Services, in consultation with the Secretary of Labor and the term appropriate Secretary means the Secretary of Health and Human Services in relation to carrying out this title under sections 2706 and 2751 of the Public Health Service Act and the Secretary of Labor in relation to carrying out this title under section 714 of the Employee Retirement Income Security Act of 1974. 
(c)Additional definitionsFor purposes of this title: 
(1)Applicable authorityThe term applicable authority means— 
(A)in the case of a group health plan, the Secretary of Health and Human Services and the Secretary of Labor; and 
(B)in the case of a health insurance issuer with respect to a specific provision of this title, the applicable State authority (as defined in section 2791(d) of the Public Health Service Act), or the Secretary of Health and Human Services, if such Secretary is enforcing such provision under section 2722(a)(2) or 2761(a)(2) of the Public Health Service Act. 
(2)EnrolleeThe term enrollee means, with respect to health insurance coverage offered by a health insurance issuer, an individual enrolled with the issuer to receive such coverage. 
(3)Group health planThe term group health plan has the meaning given such term in section 733(a) of the Employee Retirement Income Security Act of 1974, except that such term includes an employee welfare benefit plan treated as a group health plan under section 732(d) of such Act or defined as such a plan under section 607(1) of such Act. 
(4)Health care professionalThe term health care professional means an individual who is licensed, accredited, or certified under State law to provide specified health care services and who is operating within the scope of such licensure, accreditation, or certification. 
(5)Health care providerThe term health care provider includes a physician or other health care professional, as well as an institutional or other facility or agency that provides health care services and that is licensed, accredited, or certified to provide health care items and services under applicable State law. 
(6)NetworkThe term network means, with respect to a group health plan or health insurance issuer offering health insurance coverage, the participating health care professionals and providers through whom the plan or issuer provides health care items and services to participants, beneficiaries, or enrollees. 
(7)NonparticipatingThe term nonparticipating means, with respect to a health care provider that provides health care items and services to a participant, beneficiary, or enrollee under group health plan or health insurance coverage, a health care provider that is not a participating health care provider with respect to such items and services. 
(8)ParticipatingThe term participating means, with respect to a health care provider that provides health care items and services to a participant, beneficiary, or enrollee under group health plan or health insurance coverage offered by a health insurance issuer, a health care provider that furnishes such items and services under a contract or other arrangement with the plan or issuer. 
(9)Prior authorizationThe term prior authorization means the process of obtaining prior approval from a health insurance issuer or group health plan for the provision or coverage of medical services. 
(10)Terms and conditionsThe term terms and conditions includes, with respect to a group health plan or health insurance coverage, requirements imposed under this title with respect to the plan or coverage. 
152.Preemption; State flexibility; construction 
(a)Continued applicability of State law with respect to health insurance issuers 
(1)In generalSubject to paragraph (2), this title shall not be construed to supersede any provision of State law which establishes, implements, or continues in effect any standard or requirement solely relating to health insurance issuers (in connection with group health insurance coverage or otherwise) except to the extent that such standard or requirement prevents the application of a requirement of this title. 
(2)Continued preemption with respect to group health plansNothing in this title shall be construed to affect or modify the provisions of section 514 of the Employee Retirement Income Security Act of 1974 with respect to group health plans. 
(3)ConstructionIn applying this section, a State law that provides for equal access to, and availability of, all categories of licensed health care providers and services shall not be treated as preventing the application of any requirement of this title. 
(b)Application of substantially compliant State laws 
(1)In generalIn the case of a State law that imposes, with respect to health insurance coverage offered by a health insurance issuer and with respect to a group health plan that is a non-Federal governmental plan, a requirement that substantially complies (within the meaning of subsection (c)) with a patient protection requirement (as defined in paragraph (3)) and does not prevent the application of other requirements under this Act (except in the case of other substantially compliant requirements), in applying the requirements of this title under section 2707 and 2753 (as applicable) of the Public Health Service Act (as added by title II), subject to subsection (a)(2)— 
(A)the State law shall not be treated as being superseded under subsection (a); and 
(B)the State law shall apply instead of the patient protection requirement otherwise applicable with respect to health insurance coverage and non-Federal governmental plans. 
(2)LimitationIn the case of a group health plan covered under title I of the Employee Retirement Income Security Act of 1974, paragraph (1) shall be construed to apply only with respect to the health insurance coverage (if any) offered in connection with the plan. 
(3)DefinitionsIn this section: 
(A)Patient protection requirementThe term patient protection requirement means a requirement under this title, and includes (as a single requirement) a group or related set of requirements under a section or similar unit under this title. 
(B)Substantially compliantThe terms substantially compliant, substantially complies, or substantial compliance with respect to a State law, mean that the State law has the same or similar features as the patient protection requirements and has a similar effect. 
(c)Determinations of substantial compliance 
(1)Certification by StatesA State may submit to the Secretary a certification that a State law provides for patient protections that are at least substantially compliant with one or more patient protection requirements. Such certification shall be accompanied by such information as may be required to permit the Secretary to make the determination described in paragraph (2)(A). 
(2)Review 
(A)In generalThe Secretary shall promptly review a certification submitted under paragraph (1) with respect to a State law to determine if the State law substantially complies with the patient protection requirement (or requirements) to which the law relates. 
(B)Approval deadlines 
(i)Initial reviewSuch a certification is considered approved unless the Secretary notifies the State in writing, within 90 days after the date of receipt of the certification, that the certification is disapproved (and the reasons for disapproval) or that specified additional information is needed to make the determination described in subparagraph (A). 
(ii)Additional informationWith respect to a State that has been notified by the Secretary under clause (i) that specified additional information is needed to make the determination described in subparagraph (A), the Secretary shall make the determination within 60 days after the date on which such specified additional information is received by the Secretary. 
(3)Approval 
(A)In generalThe Secretary shall approve a certification under paragraph (1) unless— 
(i)the State fails to provide sufficient information to enable the Secretary to make a determination under paragraph (2)(A); or 
(ii)the Secretary determines that the State law involved does not provide for patient protections that substantially comply with the patient protection requirement (or requirements) to which the law relates. 
(B)State challengeA State that has a certification disapproved by the Secretary under subparagraph (A) may challenge such disapproval in the appropriate United States district court. 
(C)Deference to StatesWith respect to a certification submitted under paragraph (1), the Secretary shall give deference to the State’s interpretation of the State law involved with respect to the patient protection involved. 
(D)Public notificationThe Secretary shall— 
(i)provide a State with a notice of the determination to approve or disapprove a certification under this paragraph; 
(ii)promptly publish in the Federal Register a notice that a State has submitted a certification under paragraph (1); 
(iii)promptly publish in the Federal Register the notice described in clause (i) with respect to the State; and 
(iv)annually publish the status of all States with respect to certifications. 
(4)ConstructionNothing in this subsection shall be construed as preventing the certification (and approval of certification) of a State law under this subsection solely because it provides for greater protections for patients than those protections otherwise required to establish substantial compliance. 
(5)Petitions 
(A)Petition processEffective on the date on which the provisions of this Act become effective, as provided for in section 601, a group health plan, health insurance issuer, participant, beneficiary, or enrollee may submit a petition to the Secretary for an advisory opinion as to whether or not a standard or requirement under a State law applicable to the plan, issuer, participant, beneficiary, or enrollee that is not the subject of a certification under this subsection, is superseded under subsection (a)(1) because such standard or requirement prevents the application of a requirement of this title. 
(B)OpinionThe Secretary shall issue an advisory opinion with respect to a petition submitted under subparagraph (A) within the 60-day period beginning on the date on which such petition is submitted. 
(d)DefinitionsFor purposes of this section: 
(1)State lawThe term State law includes all laws, decisions, rules, regulations, or other State action having the effect of law, of any State. A law of the United States applicable only to the District of Columbia shall be treated as a State law rather than a law of the United States. 
(2)StateThe term State includes a State, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, any political subdivisions of such, or any agency or instrumentality of such. 
153.Exclusions 
(a)No benefit requirementsNothing in this title shall be construed to require a group health plan or a health insurance issuer offering health insurance coverage to include specific items and services under the terms of such a plan or coverage, other than those provided under the terms and conditions of such plan or coverage. 
(b)Exclusion from access to care managed care provisions for fee-for-service coverage 
(1)In generalThe provisions of sections 111 through 117 shall not apply to a group health plan or health insurance coverage if the only coverage offered under the plan or coverage is fee-for-service coverage (as defined in paragraph (2)). 
(2)Fee-for-service coverage definedFor purposes of this subsection, the term fee-for-service coverage means coverage under a group health plan or health insurance coverage that— 
(A)reimburses hospitals, health professionals, and other providers on a fee-for-service basis without placing the provider at financial risk; 
(B)does not vary reimbursement for such a provider based on an agreement to contract terms and conditions or the utilization of health care items or services relating to such provider; 
(C)allows access to any provider that is lawfully authorized to provide the covered services and that agrees to accept the terms and conditions of payment established under the plan or by the issuer; and 
(D)for which the plan or issuer does not require prior authorization before providing for any health care services. 
154.Treatment of excepted benefits 
(a)In generalThe requirements of this title shall not apply to excepted benefits (as defined in section 733(c) of such Act), other than benefits described in section 733(c)(2)(A) of such Act, in the same manner as the provisions of part 7 of subtitle B of title I of such Act do not apply to such benefits under subsections (b) and (c) of section 732 of such Act. 
(b)Coverage of certain limited scope plansOnly for purposes of applying the requirements of this title under sections 2707 and 2753 of the Public Health Service Act, section 714 of the Employee Retirement Income Security Act of 1974, and section 9813 of the Internal Revenue Code of 1986, the following sections shall be deemed not to apply: 
(1)Section 2791(c)(2)(A) of the Public Health Service Act. 
(2)Section 733(c)(2)(A) of the Employee Retirement Income Security Act of 1974. 
(3)Section 9832(c)(2)(A) of the Internal Revenue Code of 1986. 
155.RegulationsThe Secretaries of Health and Human Services, Labor, and the Treasury shall issue such regulations as may be necessary or appropriate to carry out this title. Such regulations shall be issued consistent with section 104 of Health Insurance Portability and Accountability Act of 1996. Such Secretaries may promulgate any interim final rules as the Secretaries determine are appropriate to carry out this title. 
156.Incorporation into plan or coverage documentsThe requirements of this title with respect to a group health plan or health insurance coverage are, subject to section 154, deemed to be incorporated into, and made a part of, such plan or the policy, certificate, or contract providing such coverage and are enforceable under law as if directly included in the documentation of such plan or such policy, certificate, or contract. 
157.Preservation of protections 
(a)In generalThe rights under this Act (including the right to maintain a civil action and any other rights under the amendments made by this Act) may not be waived, deferred, or lost pursuant to any agreement not authorized under this Act. 
(b)ExceptionSubsection (a) shall not apply to an agreement providing for arbitration or participation in any other nonjudicial procedure to resolve a dispute if the agreement is entered into knowingly and voluntarily by the parties involved after the dispute has arisen or is pursuant to the terms of a collective bargaining agreement. Nothing in this subsection shall be construed to permit the waiver of the requirements of sections 103 and 104 (relating to internal and external review). 
IIApplication of quality care standards to group health plans and health insurance coverage under the Public Health Service Act 
201.Application to group health plans and group health insurance coverage 
(a)In generalSubpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2707.Patient protection standardsEach group health plan shall comply with patient protection requirements under title I of the Patient Protection Act of 2005, and each health insurance issuer shall comply with patient protection requirements under such title with respect to group health insurance coverage it offers, and such requirements shall be deemed to be incorporated into this subsection.. 
(b)Conforming amendmentSection 2721(b)(2)(A) of such Act (42 U.S.C. 300gg–21(b)(2)(A)) is amended by inserting (other than section 2707) after requirements of such subparts. 
202.Application to individual health insurance coveragePart B of title XXVII of the Public Health Service Act is amended by inserting after section 2752 the following new section: 
 
2753.Patient protection standardsEach health insurance issuer shall comply with patient protection requirements under title I of the Patient Protection Act of 2005 with respect to individual health insurance coverage it offers, and such requirements shall be deemed to be incorporated into this subsection.. 
203.Cooperation between Federal and State authoritiesPart C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.) is amended by adding at the end the following: 
 
2793.Cooperation between Federal and State authorities 
(a)Agreement with StatesA State may enter into an agreement with the Secretary for the delegation to the State of some or all of the Secretary’s authority under this title to enforce the requirements applicable under title I of the Patient Protection Act of 2005 with respect to health insurance coverage offered by a health insurance issuer and with respect to a group health plan that is a non-Federal governmental plan. 
(b)DelegationsAny department, agency, or instrumentality of a State to which authority is delegated pursuant to an agreement entered into under this section may, if authorized under State law and to the extent consistent with such agreement, exercise the powers of the Secretary under this title which relate to such authority.. 
IIIApplication of patient protection standards to Federal health insurance programs 
301.Application of patient protection standards to Federal health insurance programs 
(a)Sense of CongressIt is the sense of Congress that enrollees in Federal health insurance programs should have the same rights and privileges as those afforded under title I and under the amendments made by title IV to participants and beneficiaries under group health plans. 
(b)Conforming Federal health insurance programsIt is the sense of Congress that the President should require, by executive order, the Federal official with authority over each Federal health insurance program, to the extent feasible, to take such steps as are necessary to implement the rights and privileges described in subsection (a) with respect to such program. 
(c)GAO report on additional steps requiredNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on statutory changes that are required to implement such rights and privileges in a manner that is consistent with the missions of the Federal health insurance programs and that avoids unnecessary duplication or disruption of such programs. 
(d)Federal health insurance programIn this section, the term Federal health insurance program means a Federal program that provides creditable coverage (as defined in section 2701(c)(1) of the Public Health Service Act) and includes a health program of the Department of Veterans Affairs. 
IVAmendments to the Employee Retirement Income Security Act of 1974 
401.Application of patient protection standards to group health plans and group health insurance coverage under the Employee Retirement Income Security Act of 1974Subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
714.Patient protection standards 
(a)In generalSubject to subsection (b), a group health plan (and a health insurance issuer offering group health insurance coverage in connection with such a plan) shall comply with the requirements of title I of the Patient Protection Act of 2005 (as in effect as of the date of the enactment of such Act), and such requirements shall be deemed to be incorporated into this subsection. 
(b)Plan satisfaction of certain requirements 
(1)Satisfaction of certain requirements through insuranceFor purposes of subsection (a), insofar as a group health plan provides benefits in the form of health insurance coverage through a health insurance issuer, the plan shall be treated as meeting the following requirements of title I of the Patient Protection Act of 2005 with respect to such benefits and not be considered as failing to meet such requirements because of a failure of the issuer to meet such requirements so long as the plan sponsor or its representatives did not cause such failure by the issuer: 
(A)Section 111 (relating to consumer choice option). 
(B)Section 112 (relating to choice of health care professional). 
(C)Section 113 (relating to access to emergency care). 
(D)Section 114 (relating to timely access to specialists). 
(E)Section 115 (relating to patient access to obstetrical and gynecological care). 
(F)Section 116 (relating to access to pediatric care). 
(G)Section 117 (relating to continuity of care), but only insofar as a replacement issuer assumes the obligation for continuity of care. 
(H)Section 118 (relating to access to needed prescription drugs). 
(I)Section 119 (relating to coverage for individuals participating in approved clinical trials). 
(J)Section 120 (relating to required coverage for minimum hospital stay for mastectomies and lymph node dissections for the treatment of breast cancer and coverage for secondary consultations). 
(K)Section 134 (relating to payment of claims). 
(2)InformationWith respect to information required to be provided or made available under section 121 of the Patient Protection Act of 2005, in the case of a group health plan that provides benefits in the form of health insurance coverage through a health insurance issuer, the Secretary shall determine the circumstances under which the plan is not required to provide or make available the information (and is not liable for the issuer’s failure to provide or make available the information), if the issuer is obligated to provide and make available (or provides and makes available) such information. 
(3)Internal appealsWith respect to the internal appeals process required to be established under section 103 of such Act, in the case of a group health plan that provides benefits in the form of health insurance coverage through a health insurance issuer, the Secretary shall determine the circumstances under which the plan is not required to provide for such process and system (and is not liable for the issuer’s failure to provide for such process and system), if the issuer is obligated to provide for (and provides for) such process and system. 
(4)External appealsPursuant to rules of the Secretary, insofar as a group health plan enters into a contract with a qualified external appeal entity for the conduct of external appeal activities in accordance with section 104 of such Act, the plan shall be treated as meeting the requirement of such section and is not liable for the entity’s failure to meet any requirements under such section. 
(5)Application to prohibitionsPursuant to rules of the Secretary, if a health insurance issuer offers health insurance coverage in connection with a group health plan and takes an action in violation of any of the following sections of the Patient Protection Act of 2005, the group health plan shall not be liable for such violation unless the plan caused such violation: 
(A)Section 131 (relating to prohibition of interference with certain medical communications). 
(B)Section 132 (relating to prohibition of discrimination against providers based on licensure). 
(C)Section 133 (relating to prohibition against improper incentive arrangements). 
(D)Section 135 (relating to protection for patient advocacy). 
(6)ConstructionNothing in this subsection shall be construed to affect or modify the responsibilities of the fiduciaries of a group health plan under part 4 of subtitle B. 
(7)Treatment of substantially compliant State lawsFor purposes of applying this subsection in connection with health insurance coverage, any reference in this subsection to a requirement in a section or other provision in the Patient Protection Act of 2005 with respect to a health insurance issuer is deemed to include a reference to a requirement under a State law that substantially complies (as determined under section 152(c) of such Act) with the requirement in such section or other provisions. 
(8)Application to certain prohibitions against retaliationWith respect to compliance with the requirements of section 135(b)(1) of the Patient Protection Act of 2005, for purposes of this subtitle the term group health plan is deemed to include a reference to an institutional health care provider. 
(c)Enforcement of certain requirements 
(1)ComplaintsAny protected health care professional who believes that the professional has been retaliated or discriminated against in violation of section 135(b)(1) of the Patient Protection Act of 2005 may file with the Secretary a complaint within 180 days of the date of the alleged retaliation or discrimination. 
(2)InvestigationThe Secretary shall investigate such complaints and shall determine if a violation of such section has occurred and, if so, shall issue an order to ensure that the protected health care professional does not suffer any loss of position, pay, or benefits in relation to the plan, issuer, or provider involved, as a result of the violation found by the Secretary. 
(d)Conforming regulationsThe Secretary shall issue regulations to coordinate the requirements on group health plans and health insurance issuers under this section with the requirements imposed under the other provisions of this title. In order to reduce duplication and clarify the rights of participants and beneficiaries with respect to information that is required to be provided, such regulations shall coordinate the information disclosure requirements under section 121 of the Patient Protection Act of 2005 with the reporting and disclosure requirements imposed under part 1, so long as such coordination does not result in any reduction in the information that would otherwise be provided to participants and beneficiaries.. 
(b)Satisfaction of ERISA claims procedure requirementSection 503 of such Act (29 U.S.C. 1133) is amended by inserting (a) after Sec. 503. and by adding at the end the following new subsection: 
 
(b)In the case of a group health plan (as defined in section 733), compliance with the requirements of subtitle A of title I of the Patient Protection Act of 2005, and compliance with regulations promulgated by the Secretary, in the case of a claims denial, shall be deemed compliance with subsection (a) with respect to such claims denial.. 
(c)Conforming amendments 
(1)Section 732(a) of such Act (29 U.S.C. 1185(a)) is amended by striking section 711 and inserting sections 711 and 714. 
(2)The table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 714. Patient protection standards. 
(3)Section 502(b)(3) of such Act (29 U.S.C. 1132(b)(3)) is amended by inserting (other than section 135(b)) after part 7. 
402.Cooperation between Federal and State authoritiesSubpart C of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191 et seq.) is amended by adding at the end the following new section: 
 
735.Cooperation between Federal and State authorities 
(a)Agreement with StatesA State may enter into an agreement with the Secretary for the delegation to the State of some or all of the Secretary’s authority under this title to enforce the requirements applicable under title I of the Patient Protection Act of 2005 with respect to health insurance coverage offered by a health insurance issuer. 
(b)DelegationsAny department, agency, or instrumentality of a State to which authority is delegated pursuant to an agreement entered into under this section may, if authorized under State law and to the extent consistent with such agreement, exercise the powers of the Secretary under this title which relate to such authority.. 
403.Sense of the Congress concerning the importance of certain unpaid servicesIt is the sense of the Congress that the court should consider the loss of a nonwage earning spouse or parent as an economic loss for the purposes of this section. Furthermore, the court should define the compensation for the loss not as minimum services, but, rather, in terms that fully compensate for the true and whole replacement cost to the family. 
VAmendments to the Internal Revenue Code of 1986 
501.Application to group health plans under the Internal Revenue Code of 1986Subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended— 
(1)in the table of sections, by inserting after the item relating to section 9812 the following new item: 
 
 
Sec. 9813. Standard relating to patients’ bill of rights;and 
(2)by inserting after section 9812 the following: 
 
9813.Standard relating to patients’ bill of rightsA group health plan shall comply with the requirements of title I of the Patient Protection Act of 2005 (as in effect as of the date of the enactment of such Act), and such requirements shall be deemed to be incorporated into this section.. 
502.Conforming enforcement for women’s health and cancer rightsSubchapter B of chapter 100 of the Internal Revenue Code of 1986, as amended by section 501, is further amended— 
(1)in the table of sections, by inserting after the item relating to section 9813 the following new item: 
 
 
Sec. 9814. Standard relating to women’s health and cancer rights;and 
(2)by inserting after section 9813 the following: 
 
9814.Standard relating to women’s health and cancer rightsThe provisions of section 713 of the Employee Retirement Income Security Act of 1974 (as in effect as of the date of the enactment of this section) shall apply to group health plans as if included in this subchapter.. 
VIEffective dates; coordination in implementation 
601.Effective dates 
(a)Group health coverage 
(1)In generalSubject to paragraph (2) and subsection (d), the amendments made by sections 201(a), 401, 501, and 502 (and title I insofar as it relates to such sections) shall apply with respect to group health plans, and health insurance coverage offered in connection with group health plans, for plan years beginning on or after October 1, 2005 (in this section referred to as the general effective date). 
(2)Treatment of collective bargaining agreementsIn the case of a group health plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers ratified before the date of the enactment of this Act, the amendments made by sections 201(a), 401, 501, and 502 (and title I insofar as it relates to such sections) shall not apply to plan years beginning before the later of— 
(A)the date on which the last collective bargaining agreements relating to the plan terminates (excluding any extension thereof agreed to after the date of the enactment of this Act); or 
(B)the general effective date;but shall apply not later than 1 year after the general effective date. For purposes of subparagraph (A), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this Act shall not be treated as a termination of such collective bargaining agreement. 
(b)Individual health insurance coverageSubject to subsection (d), the amendments made by section 202 shall apply with respect to individual health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after the general effective date. 
(c)Treatment of religious nonmedical providers 
(1)In generalNothing in this Act (or the amendments made thereby) shall be construed to— 
(A)restrict or limit the right of group health plans, and of health insurance issuers offering health insurance coverage, to include as providers religious nonmedical providers; 
(B)require such plans or issuers to— 
(i)utilize medically based eligibility standards or criteria in deciding provider status of religious nonmedical providers; 
(ii)use medical professionals or criteria to decide patient access to religious nonmedical providers; 
(iii)utilize medical professionals or criteria in making decisions in internal or external appeals regarding coverage for care by religious nonmedical providers; or 
(iv)compel a participant or beneficiary to undergo a medical examination or test as a condition of receiving health insurance coverage for treatment by a religious nonmedical provider; or 
(C)require such plans or issuers to exclude religious nonmedical providers because they do not provide medical or other required data, if such data is inconsistent with the religious nonmedical treatment or nursing care provided by the provider. 
(2)Religious nonmedical providerFor purposes of this subsection, the term religious nonmedical provider means a provider who provides no medical care but who provides only religious nonmedical treatment or religious nonmedical nursing care. 
(d)Transition for notice requirementThe disclosure of information required under section 121 of this Act shall first be provided pursuant to— 
(1)subsection (a) with respect to a group health plan that is maintained as of the general effective date, not later than 30 days before the beginning of the first plan year to which title I applies in connection with the plan under such subsection; or 
(2)subsection (b) with respect to an individual health insurance coverage that is in effect as of the general effective date, not later than 30 days before the first date as of which title I applies to the coverage under such subsection. 
602.Coordination in implementationThe Secretary of Labor and the Secretary of Health and Human Services shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which such Secretaries have responsibility under the provisions of this Act (and the amendments made thereby) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
603.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of the provisions of such to any person or circumstance shall not be affected thereby. 
VIIMiscellaneous provisions 
701.No impact on Social Security Trust Fund 
(a)In generalNothing in this Act (or an amendment made by this Act) shall be construed to alter or amend the Social Security Act (or any regulation promulgated under that Act). 
(b)Transfers 
(1)Estimate of SecretaryThe Secretary of the Treasury shall annually estimate the impact that the enactment of this Act has on the income and balances of the trust funds established under section 201 of the Social Security Act (42 U.S.C. 401). 
(2)Transfer of fundsIf, under paragraph (1), the Secretary of the Treasury estimates that the enactment of this Act has a negative impact on the income and balances of the trust funds established under section 201 of the Social Security Act (42 U.S.C. 401), the Secretary shall transfer, not less frequently than quarterly, from the general revenues of the Federal Government an amount sufficient so as to ensure that the income and balances of such trust funds are not reduced as a result of the enactment of such Act. 
702.Sense of Congress with respect to participation in clinical trials and access to specialty care 
(a)FindingsThe Congress finds the following:
(1)Breast cancer is the most common form of cancer among women, excluding skin cancers.
(2)During 2005, 211,240 new cases of female breast cancer are projected to be diagnosed, and an estimated 40,410 women are projected to die from the disease.
(3)During 2005, 1,690 male breast cancer cases are projected to be diagnosed, and 460 men are projected to die from the disease.
(4)Breast cancer is the second leading cause of cancer death among all women and a leading cause of cancer death among women between ages 40 and 55.
(5)During 2004, 9,200 children were projected to be diagnosed with cancer.
(6)During 2004, 1,510 children were projected to die from cancer.
(7)There are approximately 400,000 people diagnosed with multiple sclerosis in the United States and approximately 250 new cases are diagnosed each week.
(8)Parkinson's disease is a chronic and progressive disorder of the central nervous system, affecting as many as 1,500,000 people in the United States.
(9)During 2005, 232,090 men are projected to be diagnosed with prostate cancer.
(10)During 2005, 30,350 men are projected to die from prostate cancer. It is the second leading cause of cancer death in men.
(11)Information obtained from clinical trials is essential to improve the way diseases are prevented, screened for, diagnosed, and treated. While there are already measures in place, clinical trials are not without risk. Future efforts should be taken in addition to those already undertaken to protect the health and safety of adults and children who enroll in clinical trials. Some of these include the use of institutional review boards, informed consent, and data safety monitoring boards.
(12)While employers and health plans should be responsible for covering the routine costs associated with Federally approved or funded clinical trials, such employers and health plans should not be held legally responsible for the design, implementation, or outcome of such clinical trials, consistent with any applicable State or Federal liability statutes.
(13)By passing legislation or instituting special agreements, 21 states now require that insurance companies cover the routine costs of medical care for patients who enroll on a clinical trial. There is little information available regarding the effect these laws and agreements have had on clinical trial participation.
(14)When evaluating clinical trial participation, it is vital to review the issues of quantity and quality. Identifying as many patients as possible who meet the eligibility criteria to participate in a clinical trial, and providing all of those eligible patients with the opportunity to decide whether or not to enroll, are together one important aspect. Having quality clinical trials available which utilize sound scientific and ethical guidelines to answer imminent questions related to particular diseases is also quite important.  
(b)Sense of the CongressIt is the sense of the Congress that—
(1)men and women battling life-threatening, deadly diseases, including advanced breast or ovarian cancer, should have the opportunity to participate in a Federally approved or funded clinical trial recommended by their physician;
(2)an individual should have the opportunity to participate in a Federally approved or funded clinical trial recommended by their physician if—
(A)that individual—
(i)has a life-threatening or serious illness for which no standard treatment is effective; or
(ii)is eligible to participate in a Federally approved or funded clinical trial according to the trial protocol with respect to treatment of the illness;
(B)that individual's participation in the trial offers meaningful potential for significant clinical benefit for the individual; and
(C)either—
(i)the referring physician is a participating health care professional and has concluded that the individual's participation in the trial would be appropriate, based upon the individual meeting the conditions described in subparagraph (A); or
(ii)the participant, beneficiary, or enrollee provides medical and scientific information establishing that the individual's participation in the trial would be appropriate, based upon the individual meeting the conditions described in subparagraph (A);
(3)a child with a life-threatening illness, including cancer, should be allowed to participate in a Federally approved or funded clinical trial if that participation meets the requirements of paragraph (2);
(4)a child with a rare cancer should be allowed to go to a cancer center capable of providing high quality care for that disease; and
(5)a health maintenance organization's decision that an in-network physician without the necessary expertise can provide care for a seriously ill patient, including a woman battling cancer, should be appealable to an independent, impartial body, and that this same right should be available to all Americans in need of access to high quality specialty care.   
703.Sense of the Congress regarding fair review process 
(a)FindingsThe Congress finds the following: 
(1)A fair, timely, impartial independent external appeals process is essential to any meaningful program of patient protection. 
(2)The independence and objectivity of the review organization and review process must be ensured. 
(3)It is incompatible with a fair and independent appeals process to allow a health maintenance organization to select the review organization that is entrusted with providing a neutral and unbiased medical review. 
(4)The American Arbitration Association and arbitration standards adopted under chapter 44 of title 28, United States Code (28 U.S.C. 651 et seq.) both prohibit, as inherently unfair, the right of one party to a dispute to choose the judge in that dispute. 
(b)Sense of the CongressIt is the sense of the Congress that— 
(1)every patient who is denied care by a health maintenance organization or other health insurance company should be entitled to a fair, speedy, impartial appeal to a review organization that has not been selected by the health plan; 
(2)the States should be empowered to maintain and develop the appropriate process for selection of the independent external review entity; 
(3)a child battling a rare cancer whose health maintenance organization has denied a covered treatment recommended by its physician should be entitled to a fair and impartial external appeal to a review organization that has not been chosen by the organization or plan that has denied the care; and 
(4)patient protection legislation should not preempt existing State laws in States where there already are strong laws in place regarding the selection of independent review organizations. 
704.Annual review 
(a)In generalNot later than 24 months after the general effective date referred to in section 601(a)(1), and annually thereafter for each of the succeeding 4 calendar years (or until a repeal is effective under subsection (b)), the Secretary of Health and Human Services shall request that the Institute of Medicine of the National Academy of Sciences prepare and submit to the appropriate committees of Congress a report concerning the impact of this Act, and the amendments made by this Act, on the number of individuals in the United States with health insurance coverage. 
(b)FundingFrom funds appropriated to the Department of Health and Human Services for fiscal years 2006 and 2007, the Secretary of Health and Human Services shall provide for such funding as the Secretary determines necessary for the conduct of the study of the National Academy of Sciences under this section. 
 
